Exhibit 10.1

EXECUTION VERSION

AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC,

as Issuer

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee and Series 2020-2 Agent

 

 

SERIES 2020-2 SUPPLEMENT

dated as of

August 12, 2020

to

SECOND AMENDED AND RESTATED BASE INDENTURE

dated as of June 3, 2004

 

 

Series 2020-2 2.02% Rental Car Asset Backed Notes, Class A

Series 2020-2 2.96% Rental Car Asset Backed Notes, Class B

Series 2020-2 4.25% Rental Car Asset Backed Notes, Class C

Series 2020-2 6.40% Rental Car Asset Backed Notes, Class R



--------------------------------------------------------------------------------

SERIES 2020-2 SUPPLEMENT, dated as of August 12, 2020 (this “Supplement”), among
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, a special purpose limited liability
company established under the laws of Delaware (“ABRCF”), THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A. (formerly known as The Bank of New York), a limited
purpose national banking association with trust powers, as trustee (in such
capacity, and together with its successors in trust thereunder as provided in
the Base Indenture referred to below, the “Trustee”), and THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A. (formerly known as The Bank of New York), as agent
(in such capacity, the “Series 2020-2 Agent”) for the benefit of the Series
2020-2 Noteholders, to the Second Amended and Restated Base Indenture, dated as
of June 3, 2004, between ABRCF and the Trustee (as amended, modified or
supplemented from time to time, exclusive of Supplements creating a new Series
of Notes, the “Base Indenture”).

PRELIMINARY STATEMENT

WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among other
things, that ABRCF and the Trustee may at any time and from time to time enter
into a supplement to the Base Indenture for the purpose of authorizing the
issuance of one or more Series of Notes;

NOW, THEREFORE, the parties hereto agree as follows:

DESIGNATION

There is hereby created a Series of Notes to be issued pursuant to the Base
Indenture and this Supplement, and such Series of Notes shall be designated
generally as the “Series 2020-2 Rental Car Asset Backed Notes”. The Series
2020-2 Notes shall be issued in up to five Classes, the first of which shall be
known as the “Class A Notes”, the second of which shall be known as the “Class B
Notes”, the third of which shall be known as the “Class C Notes”, the fourth of
which shall be known as the “Class R Notes” and the fifth of which, if issued,
shall be known as the “Class D Notes”.

On the Series 2020-2 Closing Date, ABRCF shall issue (i) one tranche of Class A
Notes, which shall be designated as the “Series 2020-2 2.02% Rental Car Asset
Backed Notes, Class A”, (ii) one tranche of Class B Notes, which shall be
designated as the “Series 2020-2 2.96% Rental Car Asset Backed Notes, Class B”,
(iii) one tranche of Class C Notes, which shall be designated as the “Series
2020-2 4.25% Rental Car Asset Backed Notes, Class C” and (iv) one tranche of
Class R Notes, which shall be designated the “Series 2020-2 6.40% Rental Car
Asset Backed Notes, Class R”.

Subsequent to the Series 2020-2 Closing Date, ABRCF may on any date during the
Series 2020-2 Revolving Period offer and sell additional Series 2020-2 Notes
subject to the conditions set forth in Section 5.15. Such additional Series
2020-2 Notes, if issued, shall be designated as the “Series 2020-2 Rental Car
Asset Backed Notes, Class D” and shall be referred to herein as the “Class D
Notes”.

 

1



--------------------------------------------------------------------------------

The Class A Notes, Class B Notes, Class C Notes, Class D Notes, if issued, and
Class R Notes collectively, constitute the Series 2020-2 Notes. The Class B
Notes shall be subordinated in right of payment to the Class A Notes, to the
extent set forth herein. The Class C Notes shall be subordinated in right of
payment to the Class A Notes and Class B Notes, to the extent set forth herein.
The Class D Notes, if issued, shall be subordinated in right of payment to the
Class A Notes, Class B Notes and Class C Notes, to the extent set forth herein.
The Class R Notes shall be subordinated to the Class A Notes, the Class B Notes,
the Class C Notes and (if issued) the Class D Notes.

The proceeds from the sale of the Class A Notes, Class B Notes, Class C Notes
and Class R Notes shall be deposited in the Collection Account and shall be
deemed to be Principal Collections.

The Series 2020-2 Notes are a non-Segregated Series of Notes (as more fully
described in the Base Indenture). Accordingly, all references in this Supplement
to “all” Series of Notes (and all references in this Supplement to terms defined
in the Base Indenture that contain references to “all” Series of Notes) shall
refer to all Series of Notes other than Segregated Series of Notes.

ARTICLE I

DEFINITIONS

(a)    All capitalized terms not otherwise defined herein are defined in the
Definitions List attached to the Base Indenture as Schedule I thereto. All
Article, Section, Subsection or Exhibit references herein shall refer to
Articles, Sections, Subsections or Exhibits of this Supplement, except as
otherwise provided herein. Unless otherwise stated herein, as the context
otherwise requires or if such term is otherwise defined in the Base Indenture,
each capitalized term used or defined herein shall relate only to the Series
2020-2 Notes and not to any other Series of Notes issued by ABRCF. In the event
that a term used herein shall be defined both herein and in the Base Indenture,
the definition of such term herein shall govern.

(b)    The following words and phrases shall have the following meanings with
respect to the Series 2020-2 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:

“ABCR” means Avis Budget Car Rental, LLC.

“Additional Class R Notes” has the meaning set forth in Section 5.15.

“Additional Notes Closing Date” has the meaning set forth in Section 5.15.

“Adjusted Net Book Value” means, as of any date of determination, with respect
to each Adjusted Program Vehicle as of such date, the product of 0.965 and the
Net Book Value of such Adjusted Program Vehicle as of such date.

 

2



--------------------------------------------------------------------------------

“Applicable Distribution Date” means each Distribution Date occurring after the
later of (i) the Optional Repurchase Distribution Date and (ii) the first
Distribution Date occurring during the Series 2020-2 Controlled Amortization
Period.

“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which banking institutions in New York City or in the city in which the
corporate trust office of the Trustee is located are authorized or obligated by
law or executive order to close.

“Certificate of Lease Deficit Demand” means a certificate substantially in the
form of Annex A to the Series 2020-2 Letters of Credit.

“Certificate of Termination Date Demand” means a certificate substantially in
the form of Annex D to the Series 2020-2 Letters of Credit.

“Certificate of Termination Demand” means a certificate substantially in the
form of Annex C to the Series 2020-2 Letters of Credit.

“Certificate of Unpaid Demand Note Demand” means a certificate substantially in
the form of Annex B to the Series 2020-2 Letters of Credit.

“Class” means a class of the Series 2020-2 Notes, which may be the Class A
Notes, the Class B Notes, the Class C Notes, the Class D Notes (if issued) or
the Class R Notes.

“Class A Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Series 2020-2 Controlled Amortization Period, the
amount, if any, by which the portion of the Monthly Total Principal Allocation
paid to the Class A Noteholders pursuant to Section 2.5(e)(i) for the previous
Related Month was less than the Class A Controlled Distribution Amount for the
previous Related Month; provided, however, that for the first Related Month in
the Series 2020-2 Controlled Amortization Period, the Class A Carryover
Controlled Amortization Amount shall be zero.

“Class A Controlled Amortization Amount” means, (i) with respect to any Related
Month during the Series 2020-2 Controlled Amortization Period other than the
Related Month immediately preceding the Series 2020-2 Expected Final
Distribution Date, $90,458,333.33 and (ii) with respect to the Related Month
immediately preceding the Series 2020-2 Expected Final Distribution Date,
$90,458,333.35.

“Class A Controlled Distribution Amount” means, with respect to any Related
Month during the Series 2020-2 Controlled Amortization Period, an amount equal
to the sum of the Class A Controlled Amortization Amount and any Class A
Carryover Controlled Amortization Amount for such Related Month.

“Class A Initial Invested Amount” means the aggregate initial principal amount
of the Class A Notes, which is $542,750,000.

“Class A Invested Amount” means, when used with respect to any date, an amount
equal to (a) the Class A Initial Invested Amount minus (b) the amount of
principal payments made to Class A Noteholders on or prior to such date.

 

3



--------------------------------------------------------------------------------

“Class A Monthly Interest” means, with respect to (i) the initial Series 2020-2
Interest Period, an amount equal to $1,157,263.61 and (ii) any other Series
2020-2 Interest Period, an amount equal to the product of (A) one-twelfth of the
Class A Note Rate and (B) the Class A Invested Amount on the first day of such
Series 2020-2 Interest Period, after giving effect to any principal payments
made on such date.

“Class A Note” means any one of the Series 2020-2 2.02% Rental Car Asset Backed
Notes, Class A, executed by ABRCF and authenticated by or on behalf of the
Trustee, substantially in the form of Exhibit A-1, Exhibit A-2 or Exhibit A-3.
Definitive Class A Notes shall have such insertions and deletions as are
necessary to give effect to the provisions of Section 2.18 of the Base
Indenture.

“Class A Note Rate” means 2.02% per annum.

“Class A Noteholder” means the Person in whose name a Class A Note is registered
in the Note Register.

“Class A Shortfall” has the meaning set forth in Section 2.3(g)(i).

“Class B Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Series 2020-2 Controlled Amortization Period, the
amount, if any, by which the portion of the Monthly Total Principal Allocation
paid to the Class B Noteholders pursuant to Section 2.5(e)(ii) for the previous
Related Month was less than the Class B Controlled Distribution Amount for the
previous Related Month; provided, however, that for the first Related Month in
the Series 2020-2 Controlled Amortization Period, the Class B Carryover
Controlled Amortization Amount shall be zero.

“Class B Controlled Amortization Amount” means with respect to any Related Month
during the Series 2020-2 Controlled Amortization Period, $9,100,000.

“Class B Controlled Distribution Amount” means, with respect to any Related
Month during the Series 2020-2 Controlled Amortization Period, an amount equal
to the sum of the Class B Controlled Amortization Amount and any Class B
Carryover Controlled Amortization Amount for such Related Month.

“Class B Initial Invested Amount” means the aggregate initial principal amount
of the Class B Notes, which is $54,600,000.

“Class B Invested Amount” means, when used with respect to any date, an amount
equal to (a) the Class B Initial Invested Amount minus (b) the amount of
principal payments made to Class B Noteholders on or prior to such date.

“Class B Monthly Interest” means, with respect to (i) the initial Series 2020-2
Interest Period, an amount equal to $170,594.67 and (ii) any other Series 2020-2
Interest Period, an amount equal to the product of (A) one-twelfth of the
Class B Note Rate and (B) the Class B Invested Amount on the first day of such
Series 2020-2 Interest Period, after giving effect to any principal payments
made on such date.

 

4



--------------------------------------------------------------------------------

“Class B Note” means any one of the Series 2020-2 2.96% Rental Car Asset Backed
Notes, Class B, executed by ABRCF and authenticated by or on behalf of the
Trustee, substantially in the form of Exhibit B-1, Exhibit B-2 or Exhibit B-3.
Definitive Class B Notes shall have such insertions and deletions as are
necessary to give effect to the provisions of Section 2.18 of the Base
Indenture.

“Class B Note Rate” means 2.96% per annum.

“Class B Noteholder” means the Person in whose name a Class B Note is registered
in the Note Register.

“Class B Shortfall” has the meaning set forth in Section 2.3(g)(ii).

“Class C Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Series 2020-2 Controlled Amortization Period, the
amount, if any, by which the portion of the Monthly Total Principal Allocation
paid to the Class C Noteholders pursuant to Section 2.5(e)(iii) for the previous
Related Month was less than the Class C Controlled Distribution Amount for the
previous Related Month; provided, however, that for the first Related Month in
the Series 2020-2 Controlled Amortization Period, the Class C Carryover
Controlled Amortization Amount shall be zero.

“Class C Controlled Amortization Amount” means with respect to any Related Month
during the Series 2020-2 Controlled Amortization Period, $8,775,000.

“Class C Controlled Distribution Amount” means, with respect to any Related
Month during the Series 2020-2 Controlled Amortization Period, an amount equal
to the sum of the Class C Controlled Amortization Amount and any Class C
Carryover Controlled Amortization Amount for such Related Month.

“Class C Initial Invested Amount” means the aggregate initial principal amount
of the Class C Notes, which is $52,650,000.

“Class C Invested Amount” means, when used with respect to any date, an amount
equal to (a) the Class C Initial Invested Amount minus (b) the amount of
principal payments made to Class C Noteholders on or prior to such date.

“Class C Monthly Interest” means, with respect to (i) the initial Series 2020-2
Interest Period, an amount equal to $236,193.75 and (ii) any other Series 2020-2
Interest Period, an amount equal to the product of (A) one-twelfth of the
Class C Note Rate and (B) the Class C Invested Amount on the first day of such
Series 2020-2 Interest Period, after giving effect to any principal payments
made on such date.

“Class C Note” means any one of the Series 2020-2 4.25% Rental Car Asset Backed
Notes, Class C, executed by ABRCF and authenticated by or on behalf of the
Trustee, substantially in the form of Exhibit C-1, Exhibit C-2 or Exhibit C-3.
Definitive Class C Notes shall have such insertions and deletions as are
necessary to give effect to the provisions of Section 2.18 of the Base
Indenture.

 

5



--------------------------------------------------------------------------------

“Class C Note Rate” means 4.25% per annum.

“Class C Noteholder” means the Person in whose name a Class C Note is registered
in the Note Register.

“Class C Shortfall” has the meaning set forth in Section 2.3(g)(iii).

“Class D Noteholder” means the Person in whose name a Class D Note is registered
in the Note Register.

“Class D Notes” has the meaning set forth in the preamble.

“Class R Controlled Amortization Amount” means, (i) with respect to any Related
Month during the Series 2020-2 Controlled Amortization Period other than the
Related Month immediately preceding the Series 2020-2 Expected Final
Distribution Date, $0 and (ii) with respect to the Related Month immediately
preceding the Series 2020-2 Expected Final Distribution Date, the sum of
(x) $35,750,000 and (y) the aggregate principal amount of any Additional Class R
Notes.

“Class R Initial Invested Amount” means the aggregate initial principal amount
of the Class R Notes, which is $35,750,000.

“Class R Invested Amount” means, when used with respect to any date, an amount
equal to (a) the Class R Initial Invested Amount plus (b) the aggregate
principal amount of any Additional Class R Notes issued on or prior to such date
minus (b) the amount of principal payments made to Class R Noteholders on or
prior to such date.

“Class R Monthly Interest” means, with respect to (i) the initial Series 2020-2
Interest Period, an amount equal to $241,511.11 and (ii) any other Series 2020-2
Interest Period, an amount equal to the product of (A) one-twelfth of the
Class R Note Rate and (B) the Class R Invested Amount on the first day of such
Series 2020-2 Interest Period, after giving effect to any principal payments
made on such date.

“Class R Note” means any one of the Series 2020-2 6.40% Rental Car Asset Backed
Notes, Class R, executed by ABRCF and authenticated by or on behalf of the
Trustee, substantially in the form of Exhibit D-1, Exhibit D-2 or Exhibit D-3.
Definitive Class R Notes shall have such insertions and deletions as are
necessary to give effect to the provisions of Section 2.18 of the Base
Indenture.

“Class R Note Rate” means 6.40% per annum

“Class R Noteholder” means the Person in whose name a Class R Note is registered
in the Note Register.

“Class R Shortfall” has the meaning set forth in Section 2.3(g)(iv).

“Clean-up Repurchase” means any optional repurchase pursuant to Section 5.1(a).

 

6



--------------------------------------------------------------------------------

“Clean-up Repurchase Distribution Date” has the meaning set forth in
Section 5.1(a).

“Confirmation Condition” means, with respect to any Bankrupt Manufacturer which
is a debtor in Chapter 11 Proceedings, a condition that shall be satisfied upon
the bankruptcy court having competent jurisdiction over such Chapter 11
Proceedings issuing an order that remains in effect approving (i) the assumption
of such Bankrupt Manufacturer’s Manufacturer Program (and the related Assignment
Agreements) by such Bankrupt Manufacturer or the trustee in bankruptcy of such
Bankrupt Manufacturer under Section 365 of the Bankruptcy Code and at the time
of such assumption, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
defaults by the Bankrupt Manufacturer thereunder or (ii) the execution, delivery
and performance by such Bankrupt Manufacturer of a new post-petition
Manufacturer Program (and the related Assignment Agreements) on the same terms
and covering the same Vehicles as such Bankrupt Manufacturer’s Manufacturer
Program (and the related Assignment Agreements) in effect on the date such
Bankrupt Manufacturer became subject to such Chapter 11 Proceedings and, at the
time of the execution and delivery of such new post-petition Manufacturer
Program, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
defaults by the Bankrupt Manufacturer thereunder; provided, however, that
notwithstanding the foregoing, the Confirmation Condition shall be deemed
satisfied until the 90th calendar day following the initial filing in respect of
such Chapter 11 Proceedings.

“Demand Note Issuer” means each issuer of a Series 2020-2 Demand Note.

“Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note
Disbursement, any Termination Date Disbursement or any Termination Disbursement
under a Series 2020-2 Letter of Credit, or any combination thereof, as the
context may require.

“Discounted Value” means, for each Remaining Distribution Amount, the amount
obtained by discounting such Remaining Distribution Amount from the applicable
Distribution Date to the Optional Repurchase Distribution Date in accordance
with accepted financial practice and at a discount factor equal to the
Reinvestment Yield with respect to such Remaining Distribution Amount.

“Finance Guide” means the Black Book Official Finance/Lease Guide.

“Lease Deficit Disbursement” means an amount drawn under a Series 2020-2 Letter
of Credit pursuant to a Certificate of Lease Deficit Demand.

“Make Whole Payment” means, with respect to any Series 2020-2 Note on any
Optional Repurchase Distribution Date, the pro rata share with respect to such
Series 2020-2 Note of the excess, if any, of (x) the sum of the Discounted
Values for each Remaining Distribution Amount with respect to each Applicable
Distribution Date over (y) the Series 2020-2 Invested Amount as of such Optional
Repurchase Distribution Date (determined after giving effect to any payments
made pursuant to Section 2.5(a) on such Distribution Date).

 

7



--------------------------------------------------------------------------------

“Market Value Average” means, as of any day, the percentage equivalent of a
fraction, the numerator of which is the average of the Selected Fleet Market
Value as of the preceding Determination Date and the two Determination Dates
precedent thereto and the denominator of which is the sum of (a) the average of
the aggregate Net Book Value of all Non-Program Vehicles (excluding (i) any
Unaccepted Program Vehicles, (ii) any Excluded Redesignated Vehicles and
(iii) any other Non-Program Vehicles that are subject to a Manufacturer Program
with an Eligible Non-Program Manufacturer with respect to which no Manufacturer
Event of Default has occurred and is continuing) and (b) the average of the
aggregate Adjusted Net Book Value of all Adjusted Program Vehicles, in the case
of each of clause (a) and (b) leased under the AESOP I Operating Lease and the
Finance Lease as of the preceding Determination Date and the two Determination
Dates precedent thereto.

“Monthly Total Principal Allocation” means for any Related Month the sum of all
Series 2020-2 Principal Allocations with respect to such Related Month.

“Moody’s Excluded Manufacturer Amount” means, as of any date of determination,
an amount equal to the excess, if any, of (x) the sum of the following amounts
with respect to each Moody’s Non-Investment Grade Manufacturer as of such date:
the product of (i) to the extent such amounts are included in the calculation of
AESOP I Operating Lease Loan Agreement Borrowing Base as of such date, all
amounts receivable as of such date by AESOP Leasing or the Intermediary from
such Moody’s Non-Investment Grade Manufacturer and (ii) the Moody’s Excluded
Manufacturer Receivable Specified Percentage for such Moody’s Non-Investment
Grade Manufacturer as of such date over (y) the sum of the following amounts
with respect to each Moody’s Non-Investment Grade Manufacturer as of such date:
the product of (i) the aggregate Net Book Value of any Vehicles subject to a
Manufacturer Program from such Manufacturer that have had a Turnback Date but
for which (A) AESOP Leasing or its Permitted Nominee continues to be named as
the owner of the Vehicle on the Certificate of Title for such Vehicle and
(B) AESOP Leasing or its agent continues to hold the Certificate of Title for
such Vehicle and (ii) the Moody’s Turnback Vehicle Specified Percentage for such
Moody’s Non-Investment Grade Manufacturer as of such date.

“Moody’s Excluded Manufacturer Receivable Specified Percentage” means, as of any
date of determination, with respect to each Moody’s Non-Investment Grade
Manufacturer as of such date, the percentage (not to exceed 100%) most recently
specified in writing by Moody’s to ABRCF and the Trustee and consented to by the
Requisite Series 2020-2 Noteholders with respect to such Moody’s Non-Investment
Grade Manufacturer; provided, however, that as of the Series 2020-2 Closing Date
the Moody’s Excluded Manufacturer Receivable Specified Percentage for each
Moody’s Non-Investment Grade Manufacturer shall be 100%; provided, further, that
the initial Moody’s Excluded Manufacturer Receivable Specified Percentage with
respect to any Manufacturer that becomes a Moody’s Non-Investment Grade
Manufacturer after the Series 2020-2 Closing Date shall be 100%.

“Moody’s Non-Investment Grade Manufacturer” means, as of any date of
determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and
(ii) does not have either (A) a long-term corporate family rating of at least
“Baa3” from Moody’s or (B) if such Manufacturer does not have a long-term
corporate family rating from Moody’s as of such date, a long-term senior
unsecured debt rating of at least “Ba1” from Moody’s; provided, however, that

 

8



--------------------------------------------------------------------------------

any Manufacturer whose long-term corporate family rating is downgraded from at
least “Baa3” to below “Baa3” by Moody’s or whose long-term senior unsecured debt
rating is downgraded from at least “Ba1” to below “Ba1” by Moody’s, as
applicable, after the Series 2020-2 Closing Date shall not be deemed a Moody’s
Non-Investment Grade Manufacturer until the thirtieth (30th) calendar day
following such downgrade.

“Moody’s Turnback Vehicle Specified Percentage” means, as of any date of
determination: (i) with respect to each Moody’s Non-Investment Grade
Manufacturer that has a long-term corporate family rating from Moody’s on such
date of determination of at least “Ba3” (or, if such Moody’s Non-Investment
Grade Manufacturer does not have a long-term corporate family rating from
Moody’s as of such date, a long-term senior unsecured debt rating of at least
“B1”), 65%; (ii) with respect to each Moody’s Non-Investment Grade Manufacturer
that has a long-term corporate family rating from Moody’s on such date of
determination of at least “B3” but less than “Ba3” (or, if such Moody’s
Non-Investment Grade Manufacturer does not have a long-term corporate family
rating from Moody’s as of such date, a long-term senior unsecured debt rating of
at least “Caa1” but less than “B1”), 25%; and (iii) with respect to any other
Moody’s Non-Investment Grade Manufacturer, 0%; provided, however, that any
Manufacturer whose long-term corporate family rating or long-term senior
unsecured debt rating from Moody’s is downgraded after the Series 2020-2 Closing
Date shall be deemed to retain its long-term corporate family rating or
long-term senior unsecured debt rating, as applicable, from Moody’s in effect
immediately prior to such downgrade until the thirtieth (30th) calendar day
following such downgrade.

“Optional Repurchase” is defined in Section 5.1(b).

“Optional Repurchase Distribution Date” is defined in Section 5.1(b).

“Past Due Rent Payment” is defined in Section 2.2(g).

“Permanent Global Class A Note” is defined in Section 4.2.

“Permanent Global Class B Note” is defined in Section 4.2.

“Permanent Global Class C Note” is defined in Section 4.2.

“Permanent Global Class R Note” is defined in Section 4.2.

“Permanent Global Series 2020-2 Notes” is defined in Section 4.2.

“Pre-Preference Period Demand Note Payments” means, as of any date of
determination, the aggregate amount of all proceeds of demands made on the
Series 2020-2 Demand Notes included in the Series 2020-2 Demand Note Payment
Amount as of the Series 2020-2 Letter of Credit Termination Date that were paid
by the Demand Note Issuers more than one year before such date of determination;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of sixty (60) consecutive days) with respect to a Demand Note Issuer occurs
during such one-year period, (x) the Pre-Preference Period Demand Note Payments
as of any date during the period from and including the date of the occurrence
of such Event of Bankruptcy to

 

9



--------------------------------------------------------------------------------

and including the conclusion or dismissal of the proceedings giving rise to such
Event of Bankruptcy without continuing jurisdiction by the court in such
proceedings shall equal the Pre-Preference Period Demand Note Payments as of the
date of such occurrence for all Demand Note Issuers and (y) the Pre-Preference
Period Demand Note Payments as of any date after the conclusion or dismissal of
such proceedings shall equal the Series 2020-2 Demand Note Payment Amount as of
the date of the conclusion or dismissal of such proceedings.

“Principal Deficit Amount” means, as of any date of determination, the excess,
if any, of (i) the Series 2020-2 Senior Invested Amount on such date (after
giving effect to the distribution of the Monthly Total Principal Allocation for
the Related Month if such date is a Distribution Date) over (ii) the Series
2020-2 AESOP I Operating Lease Loan Agreement Borrowing Base on such date;
provided, however, that the Principal Deficit Amount on any date occurring
during the period commencing on and including the date of the filing by any of
the Lessees of a petition for relief under Chapter 11 of the Bankruptcy Code to
but excluding the date on which each of the Lessees shall have resumed making
all payments of the portion of Monthly Base Rent relating to Loan Interest
required to be made under the AESOP I Operating Lease, shall mean the excess, if
any, of (x) the Series 2020-2 Senior Invested Amount on such date (after giving
effect to the distribution of Monthly Total Principal Allocation for the Related
Month if such date is a Distribution Date) over (y) the sum of (1) the Series
2020-2 AESOP I Operating Lease Loan Agreement Borrowing Base on such date and
(2) the lesser of (a) the Series 2020-2 Liquidity Amount on such date and
(b) the Series 2020-2 Required Liquidity Amount on such date.

“Proposed Class D Notes” has the meaning set forth in Section 5.15.

“Pro Rata Share” means, with respect to any Series 2020-2 Letter of Credit
Provider as of any date, the fraction (expressed as a percentage) obtained by
dividing (A) the available amount under such Series 2020-2 Letter of Credit
Provider’s Series 2020-2 Letter of Credit as of such date by (B) an amount equal
to the aggregate available amount under all Series 2020-2 Letters of Credit as
of such date; provided, however, that only for purposes of calculating the Pro
Rata Share with respect to any Series 2020-2 Letter of Credit Provider as of any
date, if such Series 2020-2 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any draw under its Series 2020-2
Letter of Credit made prior to such date, the available amount under such Series
2020-2 Letter of Credit Provider’s Series 2020-2 Letter of Credit as of such
date shall be treated as reduced (for calculation purposes only) by the amount
of such unpaid demand and shall not be reinstated for purposes of such
calculation unless and until the date as of which such Series 2020-2 Letter of
Credit Provider has paid such amount to the Trustee and been reimbursed by the
Lessee or the applicable Demand Note Issuer, as the case may be, for such amount
(provided, however, that the foregoing calculation shall not in any manner
reduce the undersigned’s actual liability in respect of any failure to pay any
demand under its Series 2020-2 Letter of Credit).

“Reinvestment Yield” means, with respect to any Remaining Distribution Amount,
the sum of (i) 0.25% and (ii) the greater of (x) 0% and (y) the U.S. Treasury
Rate with respect to such Remaining Distribution Amount.

 

10



--------------------------------------------------------------------------------

“Remaining Distribution Amount” means, with respect to each Applicable
Distribution Date, the sum of (i) the sum of (x) an amount equal to the Class A
Controlled Amortization Amount with respect to the Related Month immediately
preceding such Applicable Distribution Date (or, if the Optional Repurchase
Distribution Date occurs after the September 2025 Distribution Date, the Class A
Controlled Distribution Amount with respect to the Related Month preceding the
first such Applicable Distribution Date) and (y) the interest that will accrue
on such amount from the Optional Repurchase Distribution Date to such Applicable
Distribution Date at the Class A Note Rate, (ii) the sum of (x) an amount equal
to the Class B Controlled Amortization Amount with respect to the Related Month
immediately preceding such Applicable Distribution Date (or, if the Optional
Repurchase Distribution Date occurs after the September 2025 Distribution Date,
the Class B Controlled Distribution Amount with respect to the Related Month
preceding the first such Applicable Distribution Date) and (y) the interest that
will accrue on such amount from the Optional Repurchase Distribution Date to
such Applicable Distribution Date at the Class B Note Rate, (iii) the sum of
(x) an amount equal to the Class C Controlled Amortization Amount with respect
to the Related Month immediately preceding such Applicable Distribution Date
(or, if the Optional Repurchase Distribution Date occurs after the September
2025 Distribution Date, the Class C Controlled Distribution Amount with respect
to the Related Month preceding the first such Applicable Distribution Date) and
(y) the interest that will accrue on such amount from the Optional Repurchase
Distribution Date to such Applicable Distribution Date at the Class C Note Rate
and (iv) the sum of (x) an amount equal to the Class R Controlled Amortization
Amount with respect to the Related Month immediately preceding such Applicable
Distribution Date (or, if the Optional Repurchase Distribution Date occurs after
the September 2025 Distribution Date, the Class R Controlled Amortization Amount
with respect to the Related Month preceding the first such Applicable
Distribution Date) and (y) the interest that will accrue on such amount from the
Optional Repurchase Distribution Date to such Applicable Distribution Date at
the Class R Note Rate.

“Required Controlling Class Series 2020-2 Noteholders” means (i) for so long as
any Class A Notes are outstanding, Class A Noteholders holding more than 50% of
the Class A Invested Amount, (ii) if no Class A Notes are outstanding and for so
long as any Class B Notes are outstanding, Class B Noteholders holding more than
50% of the Class B Invested Amount, (iii) if no Class A Notes or Class B Notes
are outstanding, Class C Noteholders holding more than 50% of the Class C
Invested Amount (excluding, for the purposes of making any of the foregoing
calculations, any Series 2020-2 Notes held by ABCR or any Affiliate of ABCR
unless ABCR or such Affiliate is the sole Series 2020-2 Noteholder) and (iv) if
no Class A Notes, Class B Notes or Class C Notes are outstanding, Class R
Noteholders holding more than 50% Class R Invested Amount (excluding, for the
purposes of making any of the foregoing calculations, any Series 2020-2 Notes
held by ABCR or any Affiliate of ABCR unless ABCR or such Affiliate is the sole
Series 2020-2 Noteholder).

“Requisite Series 2020-2 Noteholders” means Class A Noteholders, Class B
Noteholders, Class C Noteholders and/or Class R Noteholders holding, in the
aggregate, more than 50% of the Series 2020-2 Invested Amount (excluding, for
the purposes of making the foregoing calculation, any Series 2020-2 Notes held
by ABCR or any Affiliate of ABCR or such Affiliate unless ABCR is the sole
Series 2020-2 Noteholder).

“Restricted Global Class A Note” is defined in Section 4.1.

 

11



--------------------------------------------------------------------------------

“Restricted Global Class B Note” is defined in Section 4.1.

“Restricted Global Class C Note” is defined in Section 4.1.

“Restricted Global Class R Note” is defined in Section 4.1.

“Selected Fleet Market Value” means, with respect to all Adjusted Program
Vehicles and all Non-Program Vehicles (excluding (i) any Unaccepted Program
Vehicles, (ii) any Excluded Redesignated Vehicles and (iii) any other
Non-Program Vehicles that are subject to a Manufacturer Program with an Eligible
Non-Program Manufacturer with respect to which no Manufacturer Event of Default
has occurred and is continuing) as of any date of determination, the sum of the
respective Market Values of each such Adjusted Program Vehicle and each such
Non-Program Vehicle, in each case subject to the AESOP I Operating Lease or the
Finance Lease as of such date. For purposes of computing the Selected Fleet
Market Value, the “Market Value” of an Adjusted Program Vehicle or a Non-Program
Vehicle means the market value of such Vehicle as specified in the most recently
published NADA Guide for the model class and model year of such Vehicle based on
the average equipment and the average mileage of each Vehicle of such model
class and model year then leased under the AESOP I Operating Lease and the
Finance Lease; provided, however, that if the NADA Guide is not being published
or the NADA Guide is being published but such Vehicle is not included therein,
the Market Value of such Vehicle shall be based on the market value specified in
the most recently published Finance Guide for the model class and model year of
such Vehicle based on the average equipment and the average mileage of each
Vehicle of such model class and model year then leased under the AESOP I
Operating Lease or the Finance Lease; provided, further, that if the Finance
Guide is being published but such Vehicle is not included therein, the Market
Value of such Vehicle shall mean (x) in the case of an Adjusted Program Vehicle,
the Adjusted Net Book Value of such Adjusted Program Vehicle and (y) in the case
of a Non-Program Vehicle, the Net Book Value of such Non-Program Vehicle
provided, further, that if the Finance Guide is not being published, the Market
Value of such Vehicle shall be based on an independent third-party data source
selected by the Administrator and approved by each Rating Agency that is rating
any Series of Notes at the request of ABRCF based on the average equipment and
average mileage of each Vehicle of such model class and model year then leased
under the AESOP I Operating Lease or the Finance Lease; provided, further, that
if no such third-party data source or methodology shall have been so approved or
any such third-party data source or methodology is not available, the Market
Value of such Vehicle shall be equal to a reasonable estimate of the wholesale
market value of such Vehicle as determined by the Administrator, based on the
Net Book Value of such Vehicle and any other factors deemed relevant by the
Administrator.

“Series 2010-6 Notes” means the Series of Notes designated as the Series 2010-6
Notes.

“Series 2011-4 Notes” means the Series of Notes designated as the Series 2011-4
Notes.

“Series 2015-1 Notes” means the Series of Notes designated as the Series 2015-1
Notes.

 

12



--------------------------------------------------------------------------------

“Series 2015-2 Notes” means the Series of Notes designated as the Series 2015-2
Notes.

“Series 2015-3 Notes” means the Series of Notes designated as the Series 2015-3
Notes.

“Series 2016-1 Notes” means the Series of Notes designated as the Series 2016-1
Notes.

“Series 2016-2 Notes” means the Series of Notes designated as the Series 2016-2
Notes.

“Series 2017-1 Notes” means the Series of Notes designated as the Series 2017-1
Notes.

“Series 2017-2 Notes” means the Series of Notes designated as the Series 2017-2
Notes.

“Series 2018-1 Notes” means the Series of Notes designated as the Series 2018-1
Notes.

“Series 2018-2 Notes” means the Series of Notes designated as the Series 2018-2
Notes.

“Series 2019-1 Notes” means the Series of Notes designated as the Series 2019-1
Notes.

“Series 2019-2 Notes” means the Series of Notes designated as the Series 2019-2
Notes.

“Series 2019-3 Notes” means the Series of Notes designated as the Series 2019-3
Notes.

“Series 2020-1 Notes” means the Series of Notes designated as the Series 2020-1
Notes.

“Series 2020-2 Accounts” means each of the Series 2020-2 Distribution Account,
the Series 2020-2 Reserve Account, the Series 2020-2 Collection Account, the
Series 2020-2 Excess Collection Account and the Series 2020-2 Accrued Interest
Account.

“Series 2020-2 Accrued Interest Account” is defined in Section 2.1(b).

“Series 2020-2 AESOP I Operating Lease Loan Agreement Borrowing Base” means, as
of any date of determination, the product of (a) the Series 2020-2 AESOP I
Operating Lease Vehicle Percentage as of such date and (b) the excess of (i) the
AESOP I Operating Lease Loan Agreement Borrowing Base as of such date over
(ii) the Moody’s Excluded Manufacturer Amount as of such date.

 

13



--------------------------------------------------------------------------------

“Series 2020-2 AESOP I Operating Lease Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage (which percentage shall
never exceed 100%), the numerator of which is the Series 2020-2 Required AESOP I
Operating Lease Vehicle Amount as of such date and the denominator of which is
the sum of the Required AESOP I Operating Lease Vehicle Amounts for all Series
of Notes as of such date.

“Series 2020-2 Agent” is defined in the recitals hereto.

“Series 2020-2 Available Cash Collateral Account Amount” means, as of any date
of determination, the amount on deposit in the Series 2020-2 Cash Collateral
Account (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date).

“Series 2020-2 Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Series 2020-2 Reserve Account (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date).

“Series 2020-2 Cash Collateral Account” is defined in Section 2.8(f).

“Series 2020-2 Cash Collateral Account Collateral” is defined in Section 2.8(a).

“Series 2020-2 Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Series 2020-2 Available Cash Collateral
Account Amount and (b) the lesser of (A) the excess, if any, of the Series
2020-2 Liquidity Amount (after giving effect to any withdrawal from the Series
2020-2 Reserve Account on such Distribution Date) over the Series 2020-2
Required Liquidity Amount on such Distribution Date and (B) the excess, if any,
of the Series 2020-2 Enhancement Amount (after giving effect to any withdrawal
from the Series 2020-2 Reserve Account on such Distribution Date) over the
Series 2020-2 Required Enhancement Amount on such Distribution Date; provided,
however, that, on any date after the Series 2020-2 Letter of Credit Termination
Date, the Series 2020-2 Cash Collateral Account Surplus shall mean the excess,
if any, of (x) the Series 2020-2 Available Cash Collateral Account Amount over
(y) the Series 2020-2 Demand Note Payment Amount minus the Pre-Preference Period
Demand Note Payments as of such date.

“Series 2020-2 Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2020-2 Available Cash Collateral Account Amount as of such date
and the denominator of which is the Series 2020-2 Letter of Credit Liquidity
Amount as of such date.

“Series 2020-2 Closing Date” means August 12, 2020.

“Series 2020-2 Collateral” means the Collateral, each Series 2020-2 Letter of
Credit, each Series 2020-2 Demand Note, the Series 2020-2 Distribution Account
Collateral, the Series 2020-2 Cash Collateral Account Collateral and the Series
2020-2 Reserve Account Collateral.

“Series 2020-2 Collection Account” is defined in Section 2.1(b).

 

14



--------------------------------------------------------------------------------

“Series 2020-2 Controlled Amortization Period” means the period commencing upon
the close of business on July 31, 2025 (or, if such day is not a Business Day,
the Business Day immediately preceding such day) and continuing to the earliest
of (i) the commencement of the Series 2020-2 Rapid Amortization Period, (ii) the
date on which the Series 2020-2 Notes are fully paid and (iii) the termination
of the Indenture.

“Series 2020-2 Demand Note” means each demand note made by a Demand Note Issuer,
substantially in the form of Exhibit E, as amended, modified or restated from
time to time.

“Series 2020-2 Demand Note Payment Amount” means, as of the Series 2020-2 Letter
of Credit Termination Date, the aggregate amount of all proceeds of demands made
on the Series 2020-2 Demand Notes pursuant to Section 2.5(b) or (c) that were
deposited into the Series 2020-2 Distribution Account and paid to the Series
2020-2 Noteholders during the one year period ending on the Series 2020-2 Letter
of Credit Termination Date; provided, however, that if an Event of Bankruptcy
(or the occurrence of an event described in clause (a) of the definition
thereof, without the lapse of a period of sixty (60) consecutive days) with
respect to a Demand Note Issuer shall have occurred during such one year period,
the Series 2020-2 Demand Note Payment Amount as of the Series 2020-2 Letter of
Credit Termination Date shall equal the Series 2020-2 Demand Note Payment Amount
as if it were calculated as of the date of such occurrence.

“Series 2020-2 Deposit Date” is defined in Section 2.2.

“Series 2020-2 Distribution Account” is defined in Section 2.9(a).

“Series 2020-2 Distribution Account Collateral” is defined in Section 2.9(d).

“Series 2020-2 Eligible Letter of Credit Provider” means a Person satisfactory
to ABCR and the Demand Note Issuers and having, at the time of the issuance of
the related Series 2020-2 Letter of Credit, a long-term senior unsecured debt
rating (or the equivalent thereof) of at least “A1” from Moody’s and a short
term senior unsecured debt rating of at least “P-1” from Moody’s that is (a) a
commercial bank having total assets in excess of $500,000,000, (b) a finance
company, insurance company or other financial institution that in the ordinary
course of business issues letters of credit and has total assets in excess of
$200,000,000 or (c) any other financial institution; provided, however, that if
a Person is not a Series 2020-2 Letter of Credit Provider (or a letter of credit
provider under the Supplement for any other Series of Notes), then such Person
shall not be a Series 2020-2 Eligible Letter of Credit Provider until ABRCF has
provided ten (10) days’ prior notice to the Rating Agencies that such Person has
been proposed as a Series 2020-2 Letter of Credit Provider.

“Series 2020-2 Enhancement” means the Series 2020-2 Cash Collateral Account
Collateral, the Series 2020-2 Letters of Credit, the Series 2020-2 Demand Notes,
the Series 2020-2 Overcollateralization Amount and the Series 2020-2 Required
Reserve Account Amount.

“Series 2020-2 Enhancement Amount” means, as of any date of determination, the
sum of (i) the Series 2020-2 Overcollateralization Amount as of such date,
(ii) the Series 2020-2 Letter of Credit Amount as of such date, (iii) the Series
2020-2 Available Reserve Account Amount as of such date and (iv) the amount of
cash and Permitted Investments on deposit in the Series 2020-2 Collection
Account (not including amounts allocable to the Series 2020-2 Accrued Interest
Account) and the Series 2020-2 Excess Collection Account as of such date.

 

15



--------------------------------------------------------------------------------

“Series 2020-2 Enhancement Deficiency” means, on any date of determination, the
amount by which the Series 2020-2 Enhancement Amount is less than the Series
2020-2 Required Enhancement Amount as of such date.

“Series 2020-2 Excess Collection Account” is defined in Section 2.1(b).

“Series 2020-2 Expected Final Distribution Date” means the February 2026
Distribution Date.

“Series 2020-2 Final Distribution Date” means the February 2027 Distribution
Date.

“Series 2020-2 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding Distribution Date; provided, however, that the initial Series 2020-2
Interest Period shall commence on and include the Series 2020-2 Closing Date and
end on and include September 20, 2020.

“Series 2020-2 Invested Amount” means, as of any date of determination, the sum
of the Class A Invested Amount as of such date, the Class B Invested Amount as
of such date, the Class C Invested Amount as of such date and the Class R
Invested Amount as of such date.

“Series 2020-2 Invested Percentage” means as of any date of determination:

(a)    when used with respect to Principal Collections, the percentage
equivalent (which percentage shall never exceed 100%) of a fraction, the
numerator of which shall be equal to the sum of the Series 2020-2 Invested
Amount and the Series 2020-2 Overcollateralization Amount, determined during the
Series 2020-2 Revolving Period as of the end of the Related Month (or, until the
end of the initial Related Month, on the Series 2020-2 Closing Date), or, during
the Series 2020-2 Controlled Amortization Period and the Series 2020-2 Rapid
Amortization Period, as of the end of the Series 2020-2 Revolving Period, and
the denominator of which shall be the greater of (I) the Aggregate Asset Amount
as of the end of the Related Month or, until the end of the initial Related
Month, as of the Series 2020-2 Closing Date, and (II) as of the same date as in
clause (I), the sum of the numerators used to determine the invested percentages
for allocations with respect to Principal Collections (for all Series of Notes
and all classes of such Series of Notes); and

(b)    when used with respect to Interest Collections, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction, the numerator of which
shall be the Accrued Amounts with respect to the Series 2020-2 Notes on such
date of determination, and the denominator of which shall be the aggregate
Accrued Amounts with respect to all Series of Notes on such date of
determination.

 

16



--------------------------------------------------------------------------------

“Series 2020-2 Lease Interest Payment Deficit” means, on any Distribution Date,
an amount equal to the excess, if any, of (1) the excess, if any, of (a) the
aggregate amount of Interest Collections which pursuant to Section 2.2(a), (b),
(c) or (d) would have been allocated to the Series 2020-2 Accrued Interest
Account if all payments of Monthly Base Rent required to have been made under
the Leases from and excluding the preceding Distribution Date to and including
such Distribution Date were made in full over (b) the aggregate amount of
Interest Collections which pursuant to Section 2.2(a), (b), (c) or (d) have been
allocated to the Series 2020-2 Accrued Interest Account (excluding any amounts
paid into the Series 2020-2 Accrued Interest Account pursuant to the proviso in
Sections 2.2(c)(ii) and/or 2.2(d)(ii)) from and excluding the preceding
Distribution Date to and including the Business Day immediately preceding such
Distribution Date over (2) the Class R Monthly Interest with respect to the
Series 2020-2 Interest Period ended on the day preceding such Distribution Date.

“Series 2020-2 Lease Payment Deficit” means either a Series 2020-2 Lease
Interest Payment Deficit or a Series 2020-2 Lease Principal Payment Deficit.

“Series 2020-2 Lease Principal Payment Carryover Deficit” means (a) for the
initial Distribution Date, zero and (b) for any other Distribution Date, the
excess of (x) the Series 2020-2 Lease Principal Payment Deficit, if any, on the
preceding Distribution Date over (y) the amount deposited in the Distribution
Account on such preceding Distribution Date pursuant to Section 2.5(b) on
account of such Series 2020-2 Lease Principal Payment Deficit.

“Series 2020-2 Lease Principal Payment Deficit” means on any Distribution Date,
the sum of (a) the Series 2020-2 Monthly Lease Principal Payment Deficit for
such Distribution Date and (b) the Series 2020-2 Lease Principal Payment
Carryover Deficit for such Distribution Date.

“Series 2020-2 Letter of Credit” means an irrevocable letter of credit, if any,
substantially in the form of Exhibit F issued by a Series 2020-2 Eligible Letter
of Credit Provider in favor of the Trustee for the benefit of the Series 2020-2
Noteholders.

“Series 2020-2 Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn on
such date under each Series 2020-2 Letter of Credit on which no draw has been
made pursuant to Section 2.8(c), as specified therein, and (ii) if the Series
2020-2 Cash Collateral Account has been established and funded pursuant to
Section 2.8, the Series 2020-2 Available Cash Collateral Account Amount on such
date and (b) the aggregate outstanding principal amount of the Series 2020-2
Demand Notes on such date.

“Series 2020-2 Letter of Credit Expiration Date” means, with respect to any
Series 2020-2 Letter of Credit, the expiration date set forth in such Series
2020-2 Letter of Credit, as such date may be extended in accordance with the
terms of such Series 2020-2 Letter of Credit.

“Series 2020-2 Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn on such
date under each Series 2020-2 Letter of Credit on which no draw has been made
pursuant to Section 2.8(c), as specified therein, and (b) if the Series 2020-2
Cash Collateral Account has been established and funded pursuant to Section 2.8,
the Series 2020-2 Available Cash Collateral Account Amount on such date.

 

17



--------------------------------------------------------------------------------

“Series 2020-2 Letter of Credit Provider” means the issuer of a Series 2020-2
Letter of Credit.

“Series 2020-2 Letter of Credit Termination Date” means the first to occur of
(a) the date on which the Series 2020-2 Notes are fully paid and (b) the Series
2020-2 Termination Date.

“Series 2020-2 Limited Liquidation Event of Default” means, so long as such
event or condition continues, any event or condition of the type specified in
clauses (a) through (g) of Article III; provided, however, that any event or
condition of the type specified in clauses (a) through (g) of Article III shall
not constitute a Series 2020-2 Limited Liquidation Event of Default if the
Trustee shall have received the written consent of the Requisite Series 2020-2
Noteholders waiving the occurrence of such Series 2020-2 Limited Liquidation
Event of Default. The Trustee shall promptly (but in any event within two
(2) days) provide the Rating Agencies with written notice of such waiver.

“Series 2020-2 Liquidity Amount” means, as of any date of determination, the sum
of (a) the Series 2020-2 Letter of Credit Liquidity Amount on such date and
(b) the Series 2020-2 Available Reserve Account Amount on such date.

“Series 2020-2 Maximum Hyundai Amount” means, as of any day, an amount equal to
20% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.

“Series 2020-2 Maximum Individual Isuzu/Subaru Amount” means, as of any day,
with respect to Isuzu or Subaru individually, an amount equal to 5% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.

“Series 2020-2 Maximum Kia Amount” means, as of any day, an amount equal to 10%
of the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.

“Series 2020-2 Maximum Mitsubishi Amount” means, as of any day, an amount equal
to 10% of the aggregate Net Book Value of all Vehicles leased under the Leases
on such day.

“Series 2020-2 Maximum Non-Eligible Manufacturer Amount” means, as of any day,
an amount equal to 3% of the aggregate Net Book Value of all Vehicles leased
under the Leases on such day.

“Series 2020-2 Maximum Non-Program Vehicle Amount” means, as of any day, an
amount equal to the Series 2020-2 Maximum Non-Program Vehicle Percentage of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.

 

18



--------------------------------------------------------------------------------

“Series 2020-2 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, the sum of (a) 85% and (b) a fraction, expressed as a percentage,
the numerator of which is the aggregate Net Book Value of all Redesignated
Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer with respect
to which a Manufacturer Event of Default has occurred, and in each case leased
under the AESOP I Operating Lease or the Finance Lease as of such date, and the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the Leases as of such date.

“Series 2020-2 Maximum Specified States Amount” means, as of any day, an amount
equal to 7.5% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.

“Series 2020-2 Maximum Suzuki Amount” means, as of any day, an amount equal to
7.5% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.

“Series 2020-2 Maximum Used Vehicle Amount” means, as of any day, an amount
equal to 25% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.

“Series 2020-2 Monthly Lease Principal Payment Deficit” means, on any
Distribution Date, an amount equal to the excess, if any, of (1) the excess, if
any, of (a) the aggregate amount of Principal Collections which pursuant to
Section 2.2(a), (b), (c) or (d) would have been allocated to the Series 2020-2
Collection Account if all payments required to have been made under the Leases
from and excluding the preceding Distribution Date to and including such
Distribution Date were made in full over (b) the aggregate amount of Principal
Collections which pursuant to Section 2.2(a), (b), (c) or (d) have been
allocated to the Series 2020-2 Collection Account (without giving effect to any
amounts paid into the Series 2020-2 Accrued Interest Account pursuant to the
proviso in Sections 2.2(c)(ii) and/or 2.2(d)(ii)) from and excluding the
preceding Distribution Date to and including the Business Day immediately
preceding such Distribution Date over (2) the principal due and payable with
respect to the Class R Notes on such Distribution Date.

“Series 2020-2 Moody’s Highest Enhanced Vehicle Percentage” means, as of any
date of determination, a fraction, expressed as a percentage, (a) the numerator
of which is the aggregate Net Book Value of all Vehicles leased under the AESOP
I Operating Lease that are either not subject to a Manufacturer Program or not
eligible for repurchase under a Manufacturer Program as of such date and (b) the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of such date.

“Series 2020-2 Moody’s Highest Enhancement Rate” means, as of any date of
determination, the sum of (a) 27.10%, (b) the highest, for any calendar month
within the preceding twelve (12) calendar months, of the greater of (x) an
amount (not less than zero) equal to 100% minus the Measurement Month Average
for the immediately preceding Measurement Month and (y) an amount (not less than
zero) equal to 100% minus the Market Value Average as of the Determination Date
within such calendar month (excluding the Market Value Average for any
Determination Date which has not yet occurred) and (c) if the Non-Program
Vehicle Amount exceeds the Series 2020-2 Maximum Non-Program Vehicle Amount as
of such date of determination, 1.00%.

 

19



--------------------------------------------------------------------------------

“Series 2020-2 Moody’s Intermediate Enhanced Vehicle Percentage” means, as of
any date of determination, 100% minus the sum of (a) the Series 2020-2 Moody’s
Lowest Enhanced Vehicle Percentage and (b) the Series 2020-2 Moody’s Highest
Enhanced Vehicle Percentage.

“Series 2020-2 Moody’s Intermediate Enhancement Rate” means, as of any date of
determination, 16.25%.

“Series 2020-2 Moody’s Lowest Enhanced Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage, (a) the numerator of
which is the sum, without duplication, of (1) the aggregate Net Book Value of
all Program Vehicles leased under the AESOP I Operating Lease that are
manufactured by Eligible Program Manufacturers having a long-term corporate
family rating of “Baa3” or higher from Moody’s as of such date (or, if any
Eligible Program Manufacturer does not have a long-term corporate family rating
from Moody’s as of such date, a long-term senior unsecured debt rating of at
least “Ba1” from Moody’s as of such date), and (2) so long as any Eligible
Non-Program Manufacturer has a long-term corporate family rating of “Baa3” or
higher from Moody’s as of such date (or, if any Eligible Non-Program
Manufacturer does not have a long-term corporate family rating from Moody’s as
of such date, a long-term senior unsecured debt rating of at least “Ba1” from
Moody’s as of such date) and no Manufacturer Event of Default has occurred and
is continuing with respect to such Eligible Non-Program Manufacturer, the
aggregate Net Book Value of all Non-Program Vehicles leased under the AESOP I
Operating Lease manufactured by each such Eligible Non-Program Manufacturer that
are subject to a Manufacturer Program and remain eligible for repurchase
thereunder as of such date and (b) the denominator of which is the aggregate Net
Book Value of all Vehicles leased under the AESOP I Operating Lease as of such
date.

“Series 2020-2 Moody’s Lowest Enhancement Rate” means, as of any date of
determination, 12.75%.

“Series 2020-2 Moody’s Required Enhancement Amount” means, as of any date of
determination, the product of (i) the Series 2020-2 Moody’s Required Enhancement
Percentage as of such date and (ii) the Series 2020-2 Senior Invested Amount as
of such date.

“Series 2020-2 Moody’s Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) the Series 2020-2 Moody’s
Lowest Enhancement Rate as of such date and (B) the Series 2020-2 Moody’s Lowest
Enhanced Vehicle Percentage as of such date, (ii) the product of (A) the Series
2020-2 Moody’s Intermediate Enhancement Rate as of such date and (B) the Series
2020-2 Moody’s Intermediate Enhanced Vehicle Percentage as of such date, and
(iii) the product of (A) the Series 2020-2 Moody’s Highest Enhancement Rate as
of such date and (B) the Series 2020-2 Moody’s Highest Enhanced Vehicle
Percentage as of such date.

 

20



--------------------------------------------------------------------------------

“Series 2020-2 Note Owner” means each beneficial owner of a Series 2020-2 Note.

“Series 2020-2 Noteholder” means any Class A Noteholder, any Class B Noteholder,
any Class C Noteholder, any Class R Noteholder or, if the Class D Notes have
been issued, any Class D Noteholder.

“Series 2020-2 Notes” means, collectively, the Class A Notes, the Class B Notes,
the Class C Notes, the Class D Notes (if issued), and the Class R Notes.

“Series 2020-2 Overcollateralization Amount” means the excess, if any, of
(x) the Series 2020-2 AESOP I Operating Lease Loan Agreement Borrowing Base as
of such date over (y) the Series 2020-2 Senior Invested Amount as of such date.

“Series 2020-2 Past Due Rent Payment” is defined in Section 2.2(g).

“Series 2020-2 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2020-2 Invested
Amount as of such date and the denominator of which is the Aggregate Invested
Amount as of such date.

“Series 2020-2 Principal Allocation” is defined in Section 2.2(a)(ii).

“Series 2020-2 Rapid Amortization Period” means the period beginning at the
close of business on the Business Day immediately preceding the day on which an
Amortization Event is deemed to have occurred with respect to the Series 2020-2
Notes and ending upon the earliest to occur of (i) the date on which the Series
2020-2 Notes are fully paid, (ii) the Series 2020-2 Final Distribution Date and
(iii) the termination of the Indenture.

“Series 2020-2 Reimbursement Agreement” means any and each agreement providing
for the reimbursement of a Series 2020-2 Letter of Credit Provider for draws
under its Series 2020-2 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.

“Series 2020-2 Repurchase Amount” is defined in Section 5.1(a).

“Series 2020-2 Required AESOP I Operating Lease Vehicle Amount” means, as of any
date of determination, the sum of the Series 2020-2 Invested Amount and the
Series 2020-2 Required Overcollateralization Amount as of such date.

“Series 2020-2 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the Series 2020-2 Moody’s Required Enhancement
Amount as of such date, (ii) the Series 2020-2 AESOP I Operating Lease Vehicle
Percentage as of the immediately preceding Business Day of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Mitsubishi and
leased under the Leases as of such date over the Series 2020-2 Maximum
Mitsubishi Amount as of such date, (iii) the Series 2020-2 AESOP I Operating
Lease Vehicle Percentage as of the immediately preceding Business Day of the
excess, if any, of the aggregate Net Book Value of all Vehicles manufactured by
Isuzu or Subaru, individually, and leased under the Leases as of such date over
the Series 2020-2

 

21



--------------------------------------------------------------------------------

Maximum Individual Isuzu/Subaru Amount as of such date, (iv) the Series 2020-2
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the aggregate Net Book Value of all
Vehicles manufactured by Hyundai, and leased under the Leases as of such date
over the Series 2020-2 Maximum Hyundai Amount as of such date, (v) the Series
2020-2 AESOP I Operating Lease Vehicle Percentage as of the immediately
preceding Business Day of the excess, if any, of the aggregate Net Book Value of
all Vehicles manufactured by Kia and leased under the Leases as of such date
over the Series 2020-2 Maximum Kia Amount as of such date, (vi) the Series
2020-2 AESOP I Operating Lease Vehicle Percentage as of the immediately
preceding Business Day of the excess, if any, of the aggregate Net Book Value of
all Vehicles manufactured by Suzuki and leased under the Leases as of such date
over the Series 2020-2 Maximum Suzuki Amount as of such date, (vii) the Series
2020-2 AESOP I Operating Lease Vehicle Percentage as of the immediately
preceding Business Day of the excess, if any, of the Specified States Amount as
of such date over the Series 2020-2 Maximum Specified States Amount as of such
date, (viii) the Series 2020-2 AESOP I Operating Lease Vehicle Percentage as of
the immediately preceding Business Day of the excess, if any, of the
Non-Eligible Manufacturer Amount as of such date over the Series 2020-2 Maximum
Non-Eligible Manufacturer Amount as of such date and (ix) the Series 2020-2
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the Net Book Value of all Vehicles leased
under the Leases as of such date that were used vehicles at the time of
acquisition over the Series 2020-2 Maximum Used Vehicle Amount as of such date.

“Series 2020-2 Required Liquidity Amount” means, as of any date of
determination, an amount equal to the product of 2.00% and the Series 2020-2
Senior Invested Amount as of such date.

“Series 2020-2 Required Overcollateralization Amount” means, as of any date of
determination, the excess, if any, of the Series 2020-2 Required Enhancement
Amount over the sum of (i) the Series 2020-2 Letter of Credit Amount as of such
date, (ii) the Series 2020-2 Available Reserve Account Amount on such date and
(iii) the amount of cash and Permitted Investments on deposit in the Series
2020-2 Collection Account (not including amounts allocable to the Series 2020-2
Accrued Interest Account) and the Series 2020-2 Excess Collection Account on
such date.

“Series 2020-2 Required Reserve Account Amount” means, for any date of
determination, an amount equal to the greater of (a) the excess, if any, of the
Series 2020-2 Required Liquidity Amount as of such date over the Series 2020-2
Letter of Credit Liquidity Amount as of such date and (b) the excess, if any, of
the Series 2020-2 Required Enhancement Amount as of such date over the Series
2020-2 Enhancement Amount (excluding therefrom the Series 2020-2 Available
Reserve Account Amount and calculated after giving effect to any payments of
principal to be made on the Series 2020-2 Notes) as of such date.

“Series 2020-2 Reserve Account” is defined in Section 2.7(a).

“Series 2020-2 Reserve Account Collateral” is defined in Section 2.7(d).

 

22



--------------------------------------------------------------------------------

“Series 2020-2 Reserve Account Surplus” means, with respect to any Distribution
Date, the excess, if any, of the Series 2020-2 Available Reserve Account Amount
over the Series 2020-2 Required Reserve Account Amount on such Distribution
Date.

“Series 2020-2 Revolving Period” means the period from and including the Series
2020-2 Closing Date to the earlier of (i) the commencement of the Series 2020-2
Controlled Amortization Period and (ii) the commencement of the Series 2020-2
Rapid Amortization Period.

“Series 2020-2 Senior Invested Amount” means, on any date, the sum of the
Class A Invested Amount on such date, the Class B Invested Amount on such date
and the Class C Invested Amount on such date.

“Series 2020-2 Senior Monthly Interest” means, with respect to any Distribution
Date, the sum of the Class A Monthly Interest, the Class B Monthly Interest and
the Class C Monthly Interest, in each case with respect to the Series 2020-2
Interest Period ended on the day preceding such Distribution Date.

“Series 2020-2 Senior Notes” means, collectively, the Class A Notes, the Class B
Notes and the Class C Notes.

“Series 2020-2 Shortfall” means, on any Distribution Date, the sum of the
Class A Shortfall, the Class B Shortfall and the Class C Shortfall on such
Distribution Date.

“Series 2020-2 Termination Date” means the February 2027 Distribution Date.

“Series 2020-2 Trustee’s Fees” means, for any Distribution Date during the
Series 2020-2 Rapid Amortization Period on which there exists a Series 2020-2
Lease Interest Payment Deficit, a portion of the fees payable to the Trustee in
an amount equal to the product of (i) the Series 2020-2 Percentage as of the
beginning of the Series 2020-2 Interest Period ending on the day preceding such
Distribution Date and (ii) the fees owing to the Trustee under the Base
Indenture; provided, however, that the Series 2020-2 Trustee’s Fees in the
aggregate for all Distribution Dates shall not exceed 1.1% of the Series 2020-2
Required AESOP I Operating Lease Vehicle Amount as of the last day of the Series
2020-2 Revolving Period.

“Supplement” is defined in the preamble hereto.

“Temporary Global Class A Note” is defined in Section 4.2.

“Temporary Global Class B Note” is defined in Section 4.2.

“Temporary Global Class C Note” is defined in Section 4.2.

“Temporary Global Class R Note” is defined in Section 4.2.

“Temporary Global Series 2020-2 Notes” is defined in Section 4.2.

 

23



--------------------------------------------------------------------------------

“Termination Date Disbursement” means an amount drawn under a Series 2020-2
Letter of Credit pursuant to a Certificate of Termination Date Demand.

“Termination Disbursement” means an amount drawn under a Series 2020-2 Letter of
Credit pursuant to a Certificate of Termination Demand.

“Trustee” is defined in the recitals hereto.

“Unpaid Demand Note Disbursement” means an amount drawn under a Series 2020-2
Letter of Credit pursuant to a Certificate of Unpaid Demand Note Demand.

“U.S. Risk Retention Rules” means the federal interagency credit risk retention
rules, codified at 17 C.F.R. Part 246.

“U.S. Treasury Rate” means, with respect to any Remaining Distribution Amount, a
rate determined one Business Day prior to the Optional Repurchase Distribution
Date that is equal to the U.S. Treasury rate on such date (determined by
reference to Bloomberg Financial Markets Commodities News) with a maturity equal
to the period from such Optional Repurchase Distribution Date to the Applicable
Distribution Date with respect to such Remaining Distribution Amount (or, if
such maturity is unavailable, such rate shall be determined by linear
interpolation using the U.S. Treasury rates with the two closest maturities to
such period).

(c)    Any amounts calculated by reference to the Series 2020-2 Invested Amount
(or any component thereof) on any date shall, unless otherwise stated, be
calculated after giving effect to any payment of principal made to the
applicable Class A Noteholders, applicable Class B Noteholders, applicable
Class C Noteholders and applicable Class R Noteholders on such date.

ARTICLE II

SERIES 2020-2 ALLOCATIONS

With respect to the Series 2020-2 Notes, the following shall apply:

Section 2.1.    Establishment of Series 2020-2 Collection Account, Series 2020-2
Excess Collection Account and Series 2020-2 Accrued Interest Account.

(a)    All Collections allocable to the Series 2020-2 Notes shall be allocated
to the Collection Account.

(b)    The Trustee will create three administrative subaccounts within the
Collection Account for the benefit of the Series 2020-2 Noteholders: the Series
2020-2 Collection Account (such sub-account, the “Series 2020-2 Collection
Account”), the Series 2020-2 Excess Collection Account (such sub-account, the
“Series 2020-2 Excess Collection Account”) and the Series 2020-2 Accrued
Interest Account (such sub-account, the “Series 2020-2 Accrued Interest
Account”).

 

24



--------------------------------------------------------------------------------

Section 2.2.    Allocations with Respect to the Series 2020-2 Notes. The net
proceeds from the initial sale of the Class A Notes, Class B Notes, Class C
Notes and Class R Notes will be deposited into the Collection Account on the
Series 2020-2 Closing Date and the net proceeds from any issuance of Class D
Notes and Additional Class R Notes shall be deposited into the Collection
Account on the Additional Notes Closing Date. On each Business Day on which
Collections are deposited into the Collection Account (each such date, a “Series
2020-2 Deposit Date”), the Administrator will direct the Trustee in writing
pursuant to the Administration Agreement to allocate all amounts deposited into
the Collection Account in accordance with the provisions of this Section 2.2.

(a)    Allocations of Collections During the Series 2020-2 Revolving Period.
During the Series 2020-2 Revolving Period, the Administrator will direct the
Trustee in writing pursuant to the Administration Agreement to allocate, prior
to 11:00 a.m. (New York City time) on each Series 2020-2 Deposit Date, all
amounts deposited into the Collection Account as set forth below:

(i)    allocate to the Series 2020-2 Collection Account an amount equal to the
Series 2020-2 Invested Percentage (as of such day) of the aggregate amount of
Interest Collections on such day. All such amounts allocated to the Series
2020-2 Collection Account shall be further allocated to the Series 2020-2
Accrued Interest Account; and

(ii)    allocate to the Series 2020-2 Excess Collection Account an amount equal
to the Series 2020-2 Invested Percentage (as of such day) of the aggregate
amount of Principal Collections on such day (for any such day, the “Series
2020-2 Principal Allocation”).

(b)    Allocations of Collections During the Series 2020-2 Controlled
Amortization Period. With respect to the Series 2020-2 Controlled Amortization
Period, the Administrator will direct the Trustee in writing pursuant to the
Administration Agreement to allocate, prior to 11:00 a.m. (New York City time)
on any Series 2020-2 Deposit Date, all amounts deposited into the Collection
Account as set forth below:

(i)    allocate to the Series 2020-2 Collection Account an amount determined as
set forth in Section 2.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2020-2 Accrued Interest Account; and

(ii)    allocate to the Series 2020-2 Collection Account an amount equal to the
Series 2020-2 Principal Allocation for such day, which amount shall be used to
make principal payments in respect of the Series 2020-2 Notes in accordance with
Section 2.5, (A) first, in respect of the Class A Notes in an amount equal to
the Class A Controlled Distribution Amount, (B) second, in respect of the
Class B Notes in an amount equal to the Class B Controlled Distribution Amount,
(C) third, in respect of the Class C Notes in an amount equal to the Class C
Controlled Distribution Amount and (D) fourth, in respect of the Class R Notes
in an amount equal to the Class R Controlled Amortization Amount, in each case
with respect to the Related Month; provided, however, that if the Monthly Total
Principal Allocation exceeds the sum of the Class A

 

25



--------------------------------------------------------------------------------

Controlled Distribution Amount, the Class B Controlled Distribution Amount, the
Class C Controlled Distribution Amount and the Class R Controlled Amortization
Amount, in each case with respect to the Related Month, then the amount of such
excess shall be allocated to the Series 2020-2 Excess Collection Account.

(c)    Allocations of Collections During the Series 2020-2 Rapid Amortization
Period. With respect to the Series 2020-2 Rapid Amortization Period, other than
after the occurrence of an Event of Bankruptcy with respect to ABCR, any other
Lessee or any Permitted Sublessee, the Administrator will direct the Trustee in
writing pursuant to the Administration Agreement to allocate, prior to 11:00
a.m. (New York City time) on any Series 2020-2 Deposit Date, all amounts
deposited into the Collection Account as set forth below:

(i)    allocate to the Series 2020-2 Collection Account an amount determined as
set forth in Section 2.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2020-2 Accrued Interest Account; and

(ii)    allocate to the Series 2020-2 Collection Account an amount equal to the
Series 2020-2 Principal Allocation for such day, which amount shall be used in
accordance with Section 2.5 to make principal payments in respect of the Class A
Notes until the Class A Notes have been paid in full, and after the Class A
Notes have been paid in full shall be used to make principal payments in respect
of the Class B Notes until the Class B Notes have been paid in full, and after
the Class A Notes and Class B Notes have been paid in full shall be used to make
principal payments in respect of the Class C Notes until the Class C Notes have
been paid in full, and after the Class A Notes, the Class B Notes and the
Class C Notes have been paid in full (including interest thereon) shall be used
to make principal payments in respect of the Class R Notes until the Class R
Notes have been paid in full; provided, however, that if on any Determination
Date (A) the Administrator determines that the amount anticipated to be
available from Interest Collections allocable to the Series 2020-2 Notes and
other amounts available pursuant to Section 2.3 to pay the sum of (x) the Series
2020-2 Senior Monthly Interest for the next succeeding Distribution Date and
(y) any unpaid Series 2020-2 Shortfall on such Distribution Date (together with
interest on such Series 2020-2 Shortfall) will be less than the sum of (I) the
Series 2020-2 Senior Monthly Interest for such Distribution Date and (II) such
Series 2020-2 Shortfall (together with interest thereon) and (B) the Series
2020-2 Enhancement Amount is greater than zero, then the Administrator shall
direct the Trustee in writing to reallocate a portion of the Principal
Collections allocated to the Series 2020-2 Notes during the Related Month equal
to the lesser of such insufficiency and the Series 2020-2 Enhancement Amount to
the Series 2020-2 Accrued Interest Account to be treated as Interest Collections
on such Distribution Date; provided further, however, that if on any
Determination Date the Administrator determines that, after giving effect the
preceding proviso, the amount anticipated to be available from Interest
Collections allocable to the Series 2020-2 Notes and other amounts available
pursuant to Section 2.3 to pay the sum of (x) the Series 2020-2 Senior Monthly
Interest for the next succeeding Distribution Date and (y) any unpaid Series
2020-2 Shortfall on such Distribution Date (together with interest on such
Series 2020-2 Shortfall) will be less than the sum of (I) the Series 2020-2
Senior Monthly Interest for such Distribution Date and (II) such Series 2020-2
Shortfall (together with interest thereon), then the Administrator

 

26



--------------------------------------------------------------------------------

shall direct the Trustee in writing to reallocate a portion of the Principal
Collections allocated to the Series 2020-2 Notes during the Related Month equal
to the lesser of (1) the amount of such Principal Collections that is
anticipated to remain after the payment of the Series 2020-2 Senior Invested
Amount in full, and (2) any such interest due and owing in respect of the
Class A Notes, the Class B Notes or the Class C Notes to the 2020-2 Accrued
Interest Account to be treated as Interest Collections on such Distribution
Date.

(d)    Allocations of Collections after the Occurrence of an Event of
Bankruptcy. After the occurrence of an Event of Bankruptcy with respect to ABCR,
any other Lessee or any Permitted Sublessee, the Administrator will direct the
Trustee in writing pursuant to the Administration Agreement to allocate, prior
to 11:00 a.m. (New York City time) on any Series 2020-2 Deposit Date, all
amounts attributable to the AESOP I Operating Lease Loan Agreement deposited
into the Collection Account as set forth below:

(i)    allocate to the Series 2020-2 Collection Account an amount equal to the
Series 2020-2 AESOP I Operating Lease Vehicle Percentage as of the date of the
occurrence of such Event of Bankruptcy of the aggregate amount of Interest
Collections made under the AESOP I Operating Lease Loan Agreement for such day.
All such amounts allocated to the Series 2020-2 Collection Account shall be
further allocated to the Series 2020-2 Accrued Interest Account; and

(ii)    allocate to the Series 2020-2 Collection Account an amount equal to the
Series 2020-2 AESOP I Operating Lease Vehicle Percentage as of the date of the
occurrence of such Event of Bankruptcy of the aggregate amount of Principal
Collections made under the AESOP I Operating Lease Loan Agreement, which amount
shall be used in accordance with Section 2.5, to make principal payments in
respect of the Class A Notes until the Class A Notes have been paid in full, and
after the Class A Notes have been paid in full shall be used to make principal
payments in respect of the Class B Notes until the Class B Notes have been paid
in full, and after the Class A Notes and the Class B Notes have been paid in
full shall be used to make principal payments in respect of the Class C Notes
until the Class C Notes have been paid in full and after the Class A Notes, the
Class B Notes and the Class C Notes have been paid in full (including interest
thereon), shall be used to make principal payments in respect of the Class R
Notes until the Class R Notes have been paid in full; provided, however, that if
on any Determination Date (A) the Administrator determines that the amount
anticipated to be available from Interest Collections allocable to the Series
2020-2 Notes and other amounts available pursuant to Section 2.3 to pay the sum
of (x) the Series 2020-2 Senior Monthly Interest for the next succeeding
Distribution Date and (y) any unpaid Series 2020-2 Shortfall on such
Distribution Date (together with interest on such Series 2020-2 Shortfall) will
be less than the sum of (I) the Series 2020-2 Senior Monthly Interest for such
Distribution Date and (II) such Series 2020-2 Shortfall (together with interest
thereon) and (B) the Series 2020-2 Enhancement Amount is greater than zero, then
the Administrator shall direct the Trustee in writing to reallocate a portion of
the Principal Collections allocated to the Series 2020-2 Notes during the
Related Month equal to the lesser of such insufficiency and the Series 2020-2
Enhancement Amount to the Series 2020-2 Accrued Interest Account to be treated
as Interest Collections on such Distribution Date; provided

 

27



--------------------------------------------------------------------------------

further, however, that if on any Determination Date the Administrator determines
that, after giving effect the preceding proviso, the amount anticipated to be
available from Interest Collections allocable to the Series 2020-2 Notes and
other amounts available pursuant to Section 2.3 to pay the sum of (x) the Series
2020-2 Senior Monthly Interest for the next succeeding Distribution Date and
(y) any unpaid Series 2020-2 Shortfall on such Distribution (together with
interest in such Series 2020-2 Shortfall), will be less than the sum of (I) the
Series 2020-2 Senior Monthly Interest for such Distribution Date and (II) such
Series 2020-2 Shortfall (together with interest thereon), then the Administrator
shall direct the Trustee in writing to reallocate any portion of the Principal
Collections allocated to the Series 2020-2 Notes during the Related Month equal
to the lesser of (1) the amount of such Principal Collections that is
anticipated to remain after the payment of the Series 2020-2 Senior Invested
Amount in full, and (2) any such interest due and owing in respect of the
Class A Notes, the Class B Notes or the Class C Notes to the 2020-2 Accrued
Interest Account to be treated as Interest Collections on such Distribution
Date.

(e)    Series 2020-2 Excess Collection Account. Amounts allocated to the Series
2020-2 Excess Collection Account on any Series 2020-2 Deposit Date will be
(w) first, deposited in the Series 2020-2 Reserve Account in an amount up to the
excess, if any, of the Series 2020-2 Required Reserve Account Amount for such
date over the Series 2020-2 Available Reserve Account Amount for such date,
(x) second, used to pay the principal amount of other Series of Notes that are
then in amortization, (y) third, released to AESOP Leasing in an amount equal to
the product of (A) the Loan Agreement’s Share with respect to the AESOP I
Operating Lease Loan Agreement as of such date and (B) 100% minus the Loan
Payment Allocation Percentage with respect to the AESOP I Operating Lease Loan
Agreement as of such date and (C) the amount of any remaining funds and
(z) fourth, paid to ABRCF for any use permitted by the Related Documents
including to make Loans under the Loan Agreements to the extent the Borrowers
have requested Loans thereunder and Eligible Vehicles are available for
financing thereunder; provided, however, that in the case of clauses (x), (y)
and (z), that no Amortization Event, Series 2020-2 Enhancement Deficiency or
AESOP I Operating Lease Vehicle Deficiency would result therefrom or exist
immediately thereafter. Upon the occurrence of an Amortization Event and once a
Trust Officer has actual knowledge of the Amortization Event, funds on deposit
in the Series 2020-2 Excess Collection Account will be withdrawn by the Trustee,
deposited in the Series 2020-2 Collection Account and allocated as Principal
Collections to reduce the Series 2020-2 Invested Amount on the immediately
succeeding Distribution Date.

(f)    Allocations From Other Series. Amounts allocated to other Series of Notes
that have been reallocated by ABRCF to the Series 2020-2 Notes (i) during the
Series 2020-2 Revolving Period shall be allocated to the Series 2020-2 Excess
Collection Account and applied in accordance with Section 2.2(e) and (ii) during
the Series 2020-2 Controlled Amortization Period or the Series 2020-2 Rapid
Amortization Period shall be allocated to the Series 2020-2 Collection Account
and applied in accordance with Section 2.2(b) or 2.2(c), as applicable, to make
principal payments in respect of the Series 2020-2 Notes.

(g)    Past Due Rent Payments. Notwithstanding the foregoing, if in the case of
Section 2.2(a) or (b), after the occurrence of a Series 2020-2 Lease Payment
Deficit, the Lessees shall make payments of Monthly Base Rent or other amounts
payable by the Lessees under the

 

28



--------------------------------------------------------------------------------

Leases on or prior to the fifth Business Day after the occurrence of such Series
2020-2 Lease Payment Deficit (a “Past Due Rent Payment”), the Administrator
shall direct the Trustee in writing pursuant to the Administration Agreement to
allocate to the Series 2020-2 Collection Account an amount equal to the Series
2020-2 Invested Percentage as of the date of the occurrence of such Series
2020-2 Lease Payment Deficit of the Collections attributable to such Past Due
Rent Payment (the “Series 2020-2 Past Due Rent Payment”). The Administrator
shall instruct the Trustee in writing pursuant to the Administration Agreement
to withdraw from the Series 2020-2 Collection Account and apply the Series
2020-2 Past Due Rent Payment in the following order:

(i)    if the occurrence of such Series 2020-2 Lease Payment Deficit resulted in
one or more Lease Deficit Disbursements being made under the Series 2020-2
Letters of Credit, pay to each Series 2020-2 Letter of Credit Provider who made
such a Lease Deficit Disbursement for application in accordance with the
provisions of the applicable Series 2020-2 Reimbursement Agreement an amount
equal to the lesser of (x) the unreimbursed amount of such Series 2020-2 Letter
of Credit Provider’s Lease Deficit Disbursement and (y) such Series 2020-2
Letter of Credit Provider’s Pro Rata Share of the Series 2020-2 Past Due Rent
Payment;

(ii)    if the occurrence of such Series 2020-2 Lease Payment Deficit resulted
in a withdrawal being made from the Series 2020-2 Cash Collateral Account,
deposit in the Series 2020-2 Cash Collateral Account an amount equal to the
lesser of (x) the amount of the Series 2020-2 Past Due Rent Payment remaining
after any payment pursuant to clause (i) above and (y) the amount withdrawn from
the Series 2020-2 Cash Collateral Account on account of such Series 2020-2 Lease
Payment Deficit;

(iii)    if the occurrence of such Series 2020-2 Lease Payment Deficit resulted
in a withdrawal being made from the Series 2020-2 Reserve Account pursuant to
Section 2.3(d), deposit in the Series 2020-2 Reserve Account an amount equal to
the lesser of (x) the amount of the Series 2020-2 Past Due Rent Payment
remaining after any payments pursuant to clauses (i) and (ii) above and (y) the
excess, if any, of the Series 2020-2 Required Reserve Account Amount over the
Series 2020-2 Available Reserve Account Amount on such day;

(iv)    allocate to the Series 2020-2 Accrued Interest Account the amount, if
any, by which the Series 2020-2 Lease Interest Payment Deficit, if any, relating
to such Series 2020-2 Lease Payment Deficit exceeds the amount of the Series
2020-2 Past Due Rent Payment applied pursuant to clauses (i), (ii) and
(iii) above; and

(v)    treat the remaining amount of the Series 2020-2 Past Due Rent Payment as
Principal Collections allocated to the Series 2020-2 Notes in accordance with
Section 2.2(a)(ii) or 2.2(b)(ii), as the case may be.

Section 2.3.    Payments to Noteholders. On each Determination Date, as provided
below, the Administrator shall instruct the Paying Agent in writing pursuant to
the Administration Agreement to withdraw, and on the following Distribution Date
the Paying Agent, acting in accordance with such instructions, shall withdraw
the amounts required to be

 

29



--------------------------------------------------------------------------------

withdrawn from the Collection Account pursuant to Section 2.3(a) below in
respect of all funds available from Interest Collections processed since the
preceding Distribution Date and allocated to the holders of the Series 2020-2
Notes.

(a)    Note Interest with Respect to the Series 2020-2 Notes. On each
Determination Date, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement as to the amount to be
withdrawn and paid pursuant to Section 2.4 from the Series 2020-2 Accrued
Interest Account to the extent funds are anticipated to be available from
Interest Collections allocable to the Series 2020-2 Notes processed from but not
including the preceding Distribution Date through the succeeding Distribution
Date in respect of (i) an amount equal to the Class A Monthly Interest for the
Series 2020-2 Interest Period ending on the day preceding the related
Distribution Date, (ii) an amount equal to the amount of any unpaid Class A
Shortfall as of the preceding Distribution Date (together with any accrued
interest on such Class A Shortfall), (iii) an amount equal to the Class B
Monthly Interest for the Series 2020-2 Interest Period ending on the day
preceding the related Distribution Date, (iv) an amount equal to the amount of
any unpaid Class B Shortfall as of the preceding Distribution Date (together
with any accrued interest on such Class B Shortfall), (v) an amount equal to the
Class C Monthly Interest for the Series 2020-2 Interest Period ending on the day
preceding the related Distribution Date, (vi) an amount equal to the amount of
any unpaid Class C Shortfall as of the preceding Distribution Date (together
with any accrued interest on such Class C Shortfall), (vii) an amount equal to
the Class R Monthly Interest for the Series 2020-2 Interest Period ending on the
day preceding the related Distribution Date and (viii) an amount equal to the
amount of any unpaid Class R Shortfall as of the preceding Distribution Date
(together with any accrued interest on such Class R Shortfall). On the following
Distribution Date, the Trustee shall withdraw the amounts described in the first
sentence of this Section 2.3(a) from the Series 2020-2 Accrued Interest Account
and deposit such amounts in the Series 2020-2 Distribution Account.

(b)    Lease Payment Deficit Notice. On or before 3:00 p.m. (New York City time)
on the Business Day immediately preceding each Distribution Date, the
Administrator shall notify the Trustee of the amount of any Series 2020-2 Lease
Payment Deficit, such notification to be in the form of Exhibit G (each a “Lease
Payment Deficit Notice”).

(c)    Draws on Series 2020-2 Letters of Credit For Series 2020-2 Lease Interest
Payment Deficits. If the Administrator determines on the Business Day
immediately preceding any Distribution Date that on such Distribution Date there
will exist a Series 2020-2 Lease Interest Payment Deficit, the Administrator
shall, on or prior to 3:00 p.m. (New York City time) on such Business Day,
instruct the Trustee in writing to draw on the Series 2020-2 Letters of Credit,
if any, and, the Trustee shall, by 5:00 p.m. (New York City time) on such
Business Day draw an amount as set forth in such notice equal to the least of
(i) such Series 2020-2 Lease Interest Payment Deficit, (ii) the excess, if any,
of the sum of (A) the amounts described in clauses (i) through (vi) of
Section 2.3(a) above for such Distribution Date and (B) during the Series 2020-2
Rapid Amortization Period, the Series 2020-2 Trustee’s Fees for such
Distribution Date, over the amounts available from the Series 2020-2 Accrued
Interest Account and (iii) the Series 2020-2 Letter of Credit Liquidity Amount
on the Series 2020-2 Letters of Credit by presenting to each Series 2020-2
Letter of Credit Provider a draft accompanied by a Certificate of Lease Deficit
Demand and shall cause the Lease Deficit Disbursements to be deposited in the

 

30



--------------------------------------------------------------------------------

Series 2020-2 Distribution Account on such date; provided, however, that if the
Series 2020-2 Cash Collateral Account has been established and funded, the
Trustee shall withdraw from the Series 2020-2 Cash Collateral Account and
deposit in the Series 2020-2 Distribution Account an amount equal to the lesser
of (x) the Series 2020-2 Cash Collateral Percentage on such date of the least of
the amounts described in clauses (i), (ii) and (iii) above and (y) the Series
2020-2 Available Cash Collateral Account Amount on such date and draw an amount
equal to the remainder of such amount on the Series 2020-2 Letters of Credit.

(d)    Withdrawals from Series 2020-2 Reserve Account. If the Administrator
determines on any Distribution Date that the amounts available from the Series
2020-2 Accrued Interest Account plus the amount, if any, to be drawn under the
Series 2020-2 Letters of Credit and/or withdrawn from the Series 2020-2 Cash
Collateral Account pursuant to Section 2.3(c) are insufficient to pay the sum of
(A) the amounts described in clauses (i) through (vi) of Section 2.3(a) above on
such Distribution Date and (B) during the Series 2020-2 Rapid Amortization
Period, the Series 2020-2 Trustee’s Fees for such Distribution Date, the
Administrator shall instruct the Trustee in writing to withdraw from the Series
2020-2 Reserve Account and deposit in the Series 2020-2 Distribution Account on
such Distribution Date an amount equal to the lesser of the Series 2020-2
Available Reserve Account Amount and such insufficiency. The Trustee shall
withdraw such amount from the Series 2020-2 Reserve Account and deposit such
amount in the Series 2020-2 Distribution Account.

(e)    [RESERVED].

(f)    Balance. On or prior to the second Business Day preceding each
Distribution Date, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement to pay the balance
(after making the payments required in Section 2.4), if any, of the amounts
available from the Series 2020-2 Accrued Interest Account and the Series 2020-2
Distribution Account, plus the amount, if any, drawn under the Series 2020-2
Letters of Credit and/or withdrawn from the Series 2020-2 Cash Collateral
Account pursuant to Section 2.3(c) plus the amount, if any, withdrawn from the
Series 2020-2 Reserve Account pursuant to Section 2.3(d) as follows:

(i)    on each Distribution Date during the Series 2020-2 Revolving Period or
the Series 2020-2 Controlled Amortization Period, (1) first, to the
Administrator, an amount equal to the Series 2020-2 Percentage as of the
beginning of the Series 2020-2 Interest Period ending on the day preceding such
Distribution Date of the portion of the Monthly Administration Fee payable by
ABRCF (as specified in clause (iii) of the definition thereof) for such Series
2020-2 Interest Period, (2) second, to the Trustee, an amount equal to the
Series 2020-2 Percentage as of the beginning of such Series 2020-2 Interest
Period of the fees owing to the Trustee under the Base Indenture for such Series
2020-2 Interest Period, (3) third to pay any Carrying Charges (other than
Carrying Charges provided for above) to the Persons to whom such amounts are
owed, an amount equal to the Series 2020-2 Percentage as of the beginning of
such Series 2020-2 Interest Period of such Carrying Charges (other than Carrying
Charges provided for above) for such Series 2020-2 Interest Period and
(4) fourth, the balance, if any, shall be withdrawn by the Paying Agent from the
Series 2020-2 Collection Account and deposited in the Series 2020-2 Excess
Collection Account; and

 

31



--------------------------------------------------------------------------------

(ii)    on each Distribution Date during the Series 2020-2 Rapid Amortization
Period, (1) first, to the Trustee, an amount equal to the Series 2020-2
Percentage as of the beginning of such Series 2020-2 Interest Period ending on
the day preceding such Distribution Date of the fees owing to the Trustee under
the Base Indenture for such Series 2020-2 Interest Period, (2) second, to the
Administrator, an amount equal to the Series 2020-2 Percentage as of the
beginning of such Series 2020-2 Interest Period of the portion of the Monthly
Administration Fee (as specified in clause (iii) of the definition thereof)
payable by ABRCF for such Series 2020-2 Interest Period, (3) third, to pay any
Carrying Charges (other than Carrying Charges provided for above) to the Persons
to whom such amounts are owed, an amount equal to the Series 2020-2 Percentage
as of the beginning of such Series 2020-2 Interest Period of such Carrying
Charges (other than Carrying Charges provided for above) for such Series 2020-2
Interest Period and (4) fourth, so long as the Series 2020-2 Invested Amount is
greater than the Monthly Total Principal Allocations for the Related Month, an
amount equal to the excess of the Series 2020-2 Invested Amount over the Monthly
Total Principal Allocations for the Related Month shall be treated as Principal
Collections.

(g)    Shortfalls.

(i)     If the amounts described in Section 2.3 are insufficient to pay the
Class A Monthly Interest on any Distribution Date, payments of interest to the
Class A Noteholders will be reduced on a pro rata basis by the amount of such
deficiency. The aggregate amount, if any, of such deficiency on any Distribution
Date, together with the aggregate unpaid amount of any such deficiencies with
respect to all prior Distribution Dates, shall be referred to as the “Class A
Shortfall”. Interest shall accrue on the Class A Shortfall at the Class A Note
Rate.

(ii)    If the amounts described in Section 2.3 are insufficient to pay the
amounts described in clauses (i) and (ii) of Section 2.3(a) and the Class B
Monthly Interest on any Distribution Date, payments of interest to the Class B
Noteholders will be reduced on a pro rata basis by the amount of such
deficiency. The aggregate amount, if any, of such deficiency on any Distribution
Date (which deficiency on any Distribution Date shall not exceed the Class B
Monthly Interest for the Series 2020-2 Interest Period ended on the day
preceding such Distribution Date), together with the aggregate unpaid amount of
any such deficiencies with respect to all prior Distribution Dates, shall be
referred to as the “Class B Shortfall”. Interest shall accrue on the Class B
Shortfall at the Class B Note Rate.

(iii)    If the amounts described in Section 2.3 are insufficient to pay the
amounts described in clauses (i) through (iv) of Section 2.3(a) and the Class C
Monthly Interest on any Distribution Date, payments of interest to the Class C
Noteholders will be reduced on a pro rata basis by the amount of such
deficiency. The aggregate amount, if any, of such deficiency on any Distribution
Date (which deficiency on any Distribution Date shall not exceed the Class C
Monthly Interest for the Series 2020-2 Interest Period ended on the day
preceding such Distribution Date), together with the aggregate unpaid amount of
any such deficiencies with respect to all prior Distribution Dates, shall be
referred to as the “Class C Shortfall”. Interest shall accrue on the Class C
Shortfall at the Class C Note Rate.

 

32



--------------------------------------------------------------------------------

(iv)    If the amounts described in Section 2.3 are insufficient to pay the
amounts described in clauses (i) through (vi) of Section 2.3(a) and the Class R
Monthly Interest on any Distribution Date, payments of interest to the Class R
Noteholders will be reduced on a pro rata basis by the amount of such
deficiency. The aggregate amount, if any, of such deficiency on any Distribution
Date (which deficiency on any Distribution Date shall not exceed the Class R
Monthly Interest for the Series 2020-2 Interest Period ended on the day
preceding such Distribution Date), together with the aggregate unpaid amount of
any such deficiencies with respect to all prior Distribution Dates, shall be
referred to as the “Class R Shortfall”. Interest shall accrue on the Class R
Shortfall at the Class R Note Rate.

Section 2.4.    Payment of Note Interest. (a) On each Distribution Date, subject
to Section 9.8 of the Base Indenture, the Paying Agent shall, in accordance with
Section 6.1 of the Base Indenture, pay the following amounts in the following
order of priority from amounts deposited into the Series 2020-2 Distribution
Account pursuant to Section 2.3:

(i)    first, to the Class A Noteholders, the amounts due to the Class A
Noteholders described in Sections 2.3(a)(i) and (ii);

(ii)    second, to the Class B Noteholders, the amounts due to the Class B
Noteholders described in Sections 2.3(a)(iii) and (iv);

(iii)    third, to the Class C Noteholders, the amounts due to the Class C
Noteholders described in Sections 2.3(a)(v) and (vi); and

(iv)    fourth, to the Class R Noteholders, the amounts due to the Class R
Noteholders described in Sections 2.3(a)(vii) and (viii).

Section 2.5.    Payment of Note Principal.

(a)    Monthly Payments During Controlled Amortization Period or Rapid
Amortization Period. On each Determination Date, commencing on the second
Determination Date during the Series 2020-2 Controlled Amortization Period or
the first Determination Date after the commencement of the Series 2020-2 Rapid
Amortization Period, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement and in accordance with
this Section 2.5 as to (1) the amount allocated to the Series 2020-2 Notes
during the Related Month pursuant to Section 2.2(b)(ii), (c)(ii) or (d)(ii), as
the case may be, (2) any amounts to be drawn on the Series 2020-2 Demand Notes
and/or on the Series 2020-2 Letters of Credit (or withdrawn from the Series
2020-2 Cash Collateral Account) pursuant to this Section 2.5 and (3) any amounts
to be withdrawn from the Series 2020-2 Reserve Account pursuant to this
Section 2.5 and deposited into the Series 2020-2 Distribution Account. On the
Distribution Date following each such Determination Date, the Trustee shall
withdraw the amount allocated to the Series 2020-2 Notes during the Related
Month pursuant to Section 2.2(b)(ii), (c)(ii) or (d)(ii), as the case may be,
from the Series 2020-2 Collection Account and deposit such amount in the Series
2020-2 Distribution Account, to be paid to the holders of the Series 2020-2
Notes.

 

33



--------------------------------------------------------------------------------

(b)    Principal Draws on Series 2020-2 Letters of Credit. If the Administrator
determines on the Business Day immediately preceding any Distribution Date
during the Series 2020-2 Rapid Amortization Period that on such Distribution
Date there will exist a Series 2020-2 Lease Principal Payment Deficit, the
Administrator shall instruct the Trustee in writing to draw on the Series 2020-2
Letters of Credit, if any, as provided below. Upon receipt of a notice by the
Trustee from the Administrator in respect of a Series 2020-2 Lease Principal
Payment Deficit on or prior to 3:00 p.m. (New York City time) on the Business
Day immediately preceding a Distribution Date, the Trustee shall, by 5:00 p.m.
(New York City time) on such Business Day draw an amount as set forth in such
notice equal to the least of (i) such Series 2020-2 Lease Principal Payment
Deficit, (ii) the Principal Deficit Amount for such Distribution Date and
(iii) the Series 2020-2 Letter of Credit Liquidity Amount on the Series 2020-2
Letters of Credit by presenting to each Series 2020-2 Letter of Credit Provider
a draft accompanied by a Certificate of Lease Deficit Demand and shall cause the
Lease Deficit Disbursements to be deposited in the Series 2020-2 Distribution
Account on such date; provided, however, that if the Series 2020-2 Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Series 2020-2 Cash Collateral Account and deposit in the Series 2020-2
Distribution Account an amount equal to the lesser of (x) the Series 2020-2 Cash
Collateral Percentage for such date of the lesser of the Series 2020-2 Lease
Principal Payment Deficit and the Principal Deficit Amount for such Distribution
Date and (y) the Series 2020-2 Available Cash Collateral Account Amount on such
date and draw an amount equal to the remainder of such amount on the Series
2020-2 Letters of Credit. Notwithstanding any of the preceding to the contrary,
during the period after the date of the filing by any of the Lessees of a
petition for relief under Chapter 11 of the Bankruptcy Code until the date on
which each of the Lessees shall have resumed making all payments of the portion
of Monthly Base Rent relating to Loan Interest required to be made under the
AESOP I Operating Lease, the Administrator shall only instruct the Trustee to
draw on the Series 2020-2 Letters of Credit (or withdraw from the Series 2020-2
Cash Collateral Account, if applicable) pursuant to this Section 2.5(b), and the
Trustee shall only draw (or withdraw), an amount equal to the lesser of (i) the
amount determined as provided in the preceding sentence and (ii) the excess, if
any, of (x) the Series 2020-2 Liquidity Amount on such date over (y) the Series
2020-2 Required Liquidity Amount on such date.

(c)    Final Distribution Date. Each of the entire Class A Invested Amount, the
entire Class B Invested Amount, the entire Class C Invested Amount and the
entire Class R Invested Amount shall be due and payable on the Series 2020-2
Final Distribution Date. In connection therewith:

(i)    Demand Note Draw. If the amount to be deposited in the Series 2020-2
Distribution Account in accordance with Section 2.5(a) together with any amounts
to be deposited therein in accordance with Section 2.5(b) on the Series 2020-2
Final Distribution Date is less than the Series 2020-2 Senior Invested Amount
and there are any Series 2020-2 Letters of Credit on such date, then, prior to
10:00 a.m. (New York City time) on the second Business Day prior to the Series
2020-2 Final Distribution Date, the Administrator shall instruct the Trustee in
writing to make a demand (a “Demand Notice”) substantially in the form attached
hereto as Exhibit H on the Demand Note

 

34



--------------------------------------------------------------------------------

Issuers for payment under the Series 2020-2 Demand Notes in an amount equal to
the lesser of (i) such insufficiency and (ii) the Series 2020-2 Letter of Credit
Amount. The Trustee shall, prior to 12:00 noon (New York City time) on the
second Business Day preceding such Series 2020-2 Final Distribution Date deliver
such Demand Notice to the Demand Note Issuers; provided, however, that if an
Event of Bankruptcy (or the occurrence of an event described in clause (a) of
the definition thereof, without the lapse of a period of sixty (60) consecutive
days) with respect to a Demand Note Issuer shall have occurred and be
continuing, the Trustee shall not be required to deliver such Demand Notice to
such Demand Note Issuer. The Trustee shall cause the proceeds of any demand on
the Series 2020-2 Demand Notes to be deposited into the Series 2020-2
Distribution Account.

(ii)    Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day immediately preceding the Series
2020-2 Final Distribution Date a Demand Notice has been transmitted by the
Trustee to the Demand Note Issuers pursuant to clause (i) of this Section 2.5(c)
and any Demand Note Issuer shall have failed to pay to the Trustee or deposit
into the Series 2020-2 Distribution Account the amount specified in such Demand
Notice in whole or in part or (y) due to the occurrence of an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of sixty (60) consecutive
days) with respect to one or more of the Demand Note Issuers, the Trustee shall
not have delivered such Demand Notice to any Demand Note Issuer on the second
Business Day preceding the Series 2020-2 Final Distribution Date, then, in the
case of (x) or (y) the Trustee shall draw on the Series 2020-2 Letters of Credit
by 12:00 noon (New York City time) on such Business Day an amount equal to the
lesser of (a) the amount that the Demand Note Issuers so failed to pay under the
Series 2020-2 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (b) the Series 2020-2 Letter of Credit Amount on such
Business Day by presenting to each Series 2020-2 Letter of Credit Provider a
draft accompanied by a Certificate of Unpaid Demand Note Demand; provided,
however, that if the Series 2020-2 Cash Collateral Account has been established
and funded, the Trustee shall withdraw from the Series 2020-2 Cash Collateral
Account and deposit in the Series 2020-2 Distribution Account an amount equal to
the lesser of (x) the Series 2020-2 Cash Collateral Percentage on such Business
Day of the amount that the Demand Note Issuers so failed to pay under the Series
2020-2 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (y) the Series 2020-2 Available Cash Collateral Account
Amount on such Business Day and draw an amount equal to the remainder of the
amount that the Demand Note Issuers failed to pay under the Series 2020-2 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder)
on the Series 2020-2 Letters of Credit. The Trustee shall deposit, or cause the
deposit of, the proceeds of any draw on the Series 2020-2 Letters of Credit and
the proceeds of any withdrawal from the Series 2020-2 Cash Collateral Account to
be deposited in the Series 2020-2 Distribution Account.

(iii)    Reserve Account Withdrawal. If, after giving effect to the deposit into
the Series 2020-2 Distribution Account of the amount to be deposited in
accordance with Section 2.5(a) and the amounts described in clauses (i) and (ii)
of this Section 2.5(c), the amount to be deposited in the Series 2020-2
Distribution Account with respect to the

 

35



--------------------------------------------------------------------------------

Series 2020-2 Final Distribution Date is or will be less than the Series 2020-2
Senior Invested Amount, then, prior to 12:00 noon (New York City time) on the
second Business Day prior to such Series 2020-2 Final Distribution Date, the
Administrator shall instruct the Trustee in writing to withdraw from the Series
2020-2 Reserve Account, an amount equal to the lesser of the Series 2020-2
Available Reserve Account Amount and such remaining insufficiency and deposit it
in the Series 2020-2 Distribution Account on such Series 2020-2 Final
Distribution Date.

(d)    Principal Deficit Amount. On each Distribution Date, other than the
Series 2020-2 Final Distribution Date, on which the Principal Deficit Amount is
greater than zero, amounts shall be transferred to the Series 2020-2
Distribution Account as follows:

(i)    Demand Note Draw. If on any Determination Date, the Administrator
determines that the Principal Deficit Amount with respect to the next succeeding
Distribution Date will be greater than zero and there are any Series 2020-2
Letters of Credit on such date, prior to 10:00 a.m. (New York City time) on the
second Business Day prior to such Distribution Date, the Administrator shall
instruct the Trustee in writing to deliver a Demand Notice to the Demand Note
Issuers demanding payment of an amount equal to the lesser of (A) the Principal
Deficit Amount and (B) the Series 2020-2 Letter of Credit Amount. The Trustee
shall, prior to 12:00 noon (New York City time) on the second Business Day
preceding such Distribution Date, deliver such Demand Notice to the Demand Note
Issuers; provided, however, that if an Event of Bankruptcy (or the occurrence of
an event described in clause (a) of the definition thereof, without the lapse of
a period of sixty (60) consecutive days) with respect to a Demand Note Issuer
shall have occurred and be continuing, the Trustee shall not be required to
deliver such Demand Notice to such Demand Note Issuer. The Trustee shall cause
the proceeds of any demand on the Series 2020-2 Demand Note to be deposited into
the Series 2020-2 Distribution Account.

(ii)    Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day prior to such Distribution Date,
any Demand Note Issuer shall have failed to pay to the Trustee or deposit into
the Series 2020-2 Distribution Account the amount specified in such Demand
Notice in whole or in part or (y) due to the occurrence of an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of sixty (60) consecutive
days) with respect to any Demand Note Issuer, the Trustee shall not have
delivered such Demand Notice to any Demand Note Issuer on the second Business
Day preceding such Distribution Date, then, in the case of (x) or (y) the
Trustee shall on such Business Day draw on the Series 2020-2 Letters of Credit
an amount equal to the lesser of (i) Series 2020-2 Letter of Credit Amount and
(ii) the aggregate amount that the Demand Note Issuers failed to pay under the
Series 2020-2 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) by presenting to each Series 2020-2 Letter of Credit
Provider a draft accompanied by a Certificate of Unpaid Demand Note Demand;
provided, however, that if the Series 2020-2 Cash Collateral Account has been
established and funded, the Trustee shall withdraw from the Series 2020-2 Cash
Collateral Account and deposit in the Series 2020-2 Distribution Account an
amount equal to the lesser of (x) the Series 2020-2 Cash Collateral Percentage
on such

 

36



--------------------------------------------------------------------------------

Business Day of the aggregate amount that the Demand Note Issuers so failed to
pay under the Series 2020-2 Demand Notes (or, the amount that the Trustee failed
to demand for payment thereunder) and (y) the Series 2020-2 Available Cash
Collateral Account Amount on such Business Day and draw an amount equal to the
remainder of the aggregate amount that the Demand Note Issuers failed to pay
under the Series 2020-2 Demand Notes (or, the amount that the Trustee failed to
demand for payment thereunder) on the Series 2020-2 Letters of Credit. The
Trustee shall deposit into, or cause the deposit of, the proceeds of any draw on
the Series 2020-2 Letters of Credit and the proceeds of any withdrawal from the
Series 2020-2 Cash Collateral Account to be deposited in the Series 2020-2
Distribution Account.

(iii)    Reserve Account Withdrawal. If the Series 2020-2 Letter of Credit
Amount will be less than the Principal Deficit Amount on any Distribution Date,
then, prior to 12:00 noon (New York City time) on the second Business Day prior
to such Distribution Date, the Administrator shall instruct the Trustee in
writing to withdraw from the Series 2020-2 Reserve Account, an amount equal to
the lesser of (x) the Series 2020-2 Available Reserve Account Amount and (y) the
amount by which the Principal Deficit Amount exceeds the amounts to be deposited
in the Series 2020-2 Distribution Account in accordance with clauses (i) and
(ii) of this Section 2.5(d) and deposit it in the Series 2020-2 Distribution
Account on such Distribution Date.

(e)    Distributions.

(i)    Class A Notes. On each Distribution Date occurring on or after the date a
withdrawal is made from the Series 2020-2 Collection Account pursuant to
Section 2.5(a) or amounts are deposited in the Series 2020-2 Distribution
Account pursuant to Section 2.5(b), (c) or (d) the Paying Agent shall, in
accordance with Section 6.1 of the Base Indenture, pay pro rata to each Class A
Noteholder from the Series 2020-2 Distribution Account the amount deposited
therein pursuant to Section 2.5(a), (b), (c) or (d), to the extent necessary to
pay the Class A Controlled Distribution Amount during the Series 2020-2
Controlled Amortization Period or to the extent necessary to pay the Class A
Invested Amount during the Series 2020-2 Rapid Amortization Period.

(ii)    Class B Notes. On each Distribution Date occurring on or after the date
a withdrawal is made from the Series 2020-2 Collection Account pursuant to
Section 2.5(a) or amounts are deposited in the Series 2020-2 Distribution
Account pursuant to Section 2.5(b), (c) or (d) the Paying Agent shall, in
accordance with Section 6.1 of the Base Indenture, pay pro rata to each Class B
Noteholder from the Series 2020-2 Distribution Account the amount deposited
therein pursuant to Section 2.5(a), (b), (c) or (d) less the aggregate amount
applied to make the payments required pursuant to Section 2.5(e)(i), to the
extent necessary to pay the Class B Controlled Distribution Amount during the
Series 2020-2 Controlled Amortization Period or to the extent necessary to pay
the Class B Invested Amount during the Series 2020-2 Rapid Amortization Period.

(iii)    Class C Notes. On each Distribution Date occurring on or after the date
a withdrawal is made from the Series 2020-2 Collection Account pursuant to
Section 2.5(a) or amounts are deposited in the Series 2020-2 Distribution
Account pursuant to

 

37



--------------------------------------------------------------------------------

Section 2.5(b), (c) or (d) the Paying Agent shall, in accordance with
Section 6.1 of the Base Indenture, pay pro rata to each Class C Noteholder from
the Series 2020-2 Distribution Account the amount deposited therein pursuant to
Section 2.5(a), (b), (c) or (d) less the aggregate amount applied to make the
payments required pursuant to Section 2.5(e)(i) and Section 2.5(e)(ii), to the
extent necessary to pay the Class C Controlled Distribution Amount during the
Series 2020-2 Controlled Amortization Period or to the extent necessary to pay
the Class C Invested Amount during the Series 2020-2 Rapid Amortization Period.

(iv)    Class R Notes. On each Distribution Date occurring on or after the date
a withdrawal is made from the Series 2020-2 Collection Account pursuant to
Section 2.5(a) the Paying Agent shall, in accordance with Section 6.1 of the
Base Indenture, pay pro rata to each Class R Noteholder from the Series 2020-2
Distribution Account the amount deposited therein pursuant to Section 2.5(a)
less the aggregate amount applied to make the payments required pursuant to
Section 2.5(e)(i), Section 2.5(e)(ii) and Section 2.5(e)(iii), to the extent
necessary to pay the Class R Controlled Amortization Amount during the Series
2020-2 Controlled Amortization Period or to the extent necessary to pay the
Class R Invested Amount during the Series 2020-2 Rapid Amortization Period.

Section 2.6.    Administrator’s Failure to Instruct the Trustee to Make a
Deposit or Payment.

(a)    If the Administrator fails to give notice or instructions to make any
payment from or deposit into the Collection Account required to be given by the
Administrator, at the time specified in the Administration Agreement or any
other Related Document (including applicable grace periods), the Trustee shall
make such payment or deposit into or from the Collection Account without such
notice or instruction from the Administrator; provided, however, that the
Administrator, upon request of the Trustee, promptly provides the Trustee with
all information necessary to allow the Trustee to make such a payment or
deposit. When any payment or deposit hereunder or under any other Related
Document is required to be made by the Trustee or the Paying Agent at or prior
to a specified time, the Administrator shall deliver any applicable written
instructions with respect thereto reasonably in advance of such specified time.

Section 2.7.    Series 2020-2 Reserve Account.

(a)    Establishment of Series 2020-2 Reserve Account. ABRCF shall establish and
maintain in the name of the Series 2020-2 Agent for the benefit of the Class A
Noteholders, the Class B Noteholders and the Class C Noteholders, or cause to be
established and maintained, an account (the “Series 2020-2 Reserve Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Class A Noteholders, the Class B Noteholders and the
Class C Noteholders. The Series 2020-2 Reserve Account shall be maintained
(i) with a Qualified Institution, or (ii) as a segregated trust account with the
corporate trust department of a depository institution or trust company having
corporate trust powers and acting as trustee for funds deposited in the Series
2020-2 Reserve Account; provided, however, that, if at any time such Qualified
Institution is no longer a Qualified Institution or the credit rating of any
securities issued by such depositary institution or trust company shall be
reduced to

 

38



--------------------------------------------------------------------------------

below “Baa3” by Moody’s, then ABRCF shall, within thirty (30) days of such
reduction, establish a new Series 2020-2 Reserve Account with a new Qualified
Institution. If the Series 2020-2 Reserve Account is not maintained in
accordance with the previous sentence, ABRCF shall establish a new Series 2020-2
Reserve Account, within ten (10) Business Days after obtaining knowledge of such
fact, which complies with such sentence, and shall instruct the Series 2020-2
Agent in writing to transfer all cash and investments from the non-qualifying
Series 2020-2 Reserve Account into the new Series 2020-2 Reserve Account.
Initially, the Series 2020-2 Reserve Account will be established with The Bank
of New York Mellon Trust Company, N.A.

(b)    Administration of the Series 2020-2 Reserve Account. The Administrator
may instruct the institution maintaining the Series 2020-2 Reserve Account to
invest funds on deposit in the Series 2020-2 Reserve Account from time to time
in Permitted Investments; provided, however, that any such investment shall
mature not later than the Business Day prior to the Distribution Date following
the date on which such funds were received, unless any Permitted Investment held
in the Series 2020-2 Reserve Account is held with the Paying Agent, then such
investment may mature on such Distribution Date and such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2020-2 Reserve Account and
any such Permitted Investments that constitute (i) physical property (and that
is not either a United States security entitlement or a security entitlement)
shall be physically delivered to the Trustee; (ii) United States security
entitlements or security entitlements shall be controlled (as defined in
Section 8-106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities. The Trustee shall, at the expense of
ABRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2020-2 Reserve
Account. ABRCF shall not direct the Trustee to dispose of (or permit the
disposal of) any Permitted Investment prior to the maturity thereof to the
extent such disposal would result in a loss of the purchase price of such
Permitted Investment. In the absence of written investment instructions
hereunder, funds on deposit in the Series 2020-2 Reserve Account shall remain
uninvested.

(c)    Earnings from Series 2020-2 Reserve Account. All interest and earnings
(net of losses and investment expenses) paid on funds on deposit in the Series
2020-2 Reserve Account shall be deemed to be on deposit therein and available
for distribution.

(d)    Series 2020-2 Reserve Account Constitutes Additional Collateral for
Series 2020-2 Senior Notes. In order to secure and provide for the repayment and
payment of the ABRCF Obligations with respect to the Series 2020-2 Senior Notes,
ABRCF hereby grants a security interest in and assigns, pledges, grants,
transfers and sets over to the Trustee, for the benefit of the Class A
Noteholders, the Class B Noteholders and the Class C Noteholders, all of ABRCF’s
right, title and interest in and to the following (whether now or hereafter
existing or acquired): (i) the Series 2020-2 Reserve Account, including any
security entitlement thereto; (ii) all funds on deposit therein from time to
time; (iii) all certificates and instruments, if any, representing or evidencing
any or all of the Series 2020-2 Reserve Account or the funds on deposit therein
from time to time; (iv) all investments made at any time and from time to time
with monies in the Series 2020-2 Reserve Account, whether constituting
securities, instruments,

 

39



--------------------------------------------------------------------------------

general intangibles, investment property, financial assets or other property;
(v) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for the Series 2020-2 Reserve Account, the funds on deposit therein from time to
time or the investments made with such funds; and (vi) all proceeds of any and
all of the foregoing, including, without limitation, cash (the items in the
foregoing clauses (i) through (vi) are referred to, collectively, as the “Series
2020-2 Reserve Account Collateral”). The Trustee shall possess all right, title
and interest in and to all funds on deposit from time to time in the Series
2020-2 Reserve Account and in all proceeds thereof, and shall be the only person
authorized to originate entitlement orders in respect of the Series 2020-2
Reserve Account. The Series 2020-2 Reserve Account Collateral shall be under the
sole dominion and control of the Trustee for the benefit of the Class A
Noteholders, the Class B Noteholders and the Class C Noteholders. The Series
2020-2 Agent hereby agrees (i) to act as the securities intermediary (as defined
in Section 8-102(a)(14) of the New York UCC) with respect to the Series 2020-2
Reserve Account; (ii) that its jurisdiction as securities intermediary is
New York; (iii) that each item of property (whether investment property,
financial asset, security, instrument or cash) credited to the Series 2020-2
Reserve Account shall be treated as a financial asset (as defined in
Section 8-102(a)(9) of the New York UCC) and (iv) to comply with any entitlement
order (as defined in Section 8-102(a)(8) of the New York UCC) issued by the
Trustee.

(e)    Series 2020-2 Reserve Account Surplus. In the event that the Series
2020-2 Reserve Account Surplus on any Distribution Date, after giving effect to
all withdrawals from the Series 2020-2 Reserve Account, is greater than zero, if
no Series 2020-2 Enhancement Deficiency or AESOP I Operating Lease Vehicle
Deficiency would result therefrom or exist thereafter, the Trustee, acting in
accordance with the written instructions of the Administrator pursuant to the
Administration Agreement, shall withdraw from the Series 2020-2 Reserve Account
an amount equal to the Series 2020-2 Reserve Account Surplus and shall pay such
amount to ABRCF.

(f)    Termination of Series 2020-2 Reserve Account. Upon the termination of the
Indenture pursuant to Section 11.1 of the Base Indenture, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts owing to the Series 2020-2 Noteholders and payable from
the Series 2020-2 Reserve Account as provided herein, shall withdraw from the
Series 2020-2 Reserve Account all amounts on deposit therein for payment to
ABRCF.

Section 2.8.    Series 2020-2 Letters of Credit and Series 2020-2 Cash
Collateral Account.

(a)    Series 2020-2 Letters of Credit and Series 2020-2 Cash Collateral Account
Constitute Additional Collateral for Series 2020-2 Senior Notes. In order to
secure and provide for the repayment and payment of the ABRCF Obligations with
respect to the Series 2020-2 Senior Notes, ABRCF hereby grants a security
interest in and assigns, pledges, grants, transfers and sets over to the
Trustee, for the benefit of the holders of the Class A Noteholders, the Class B
Noteholders and the Class C Noteholders, all of ABRCF’s right, title and
interest in and to the following (whether now or hereafter existing or
acquired): (i) each Series 2020-2 Letter of Credit; (ii) the Series 2020-2 Cash
Collateral Account, including any security entitlement

 

40



--------------------------------------------------------------------------------

thereto; (iii) all funds on deposit in the Series 2020-2 Cash Collateral Account
from time to time; (iv) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2020-2 Cash Collateral Account or the
funds on deposit therein from time to time; (v) all investments made at any time
and from time to time with monies in the Series 2020-2 Cash Collateral Account,
whether constituting securities, instruments, general intangibles, investment
property, financial assets or other property; (vi) all interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2020-2 Cash
Collateral Account, the funds on deposit therein from time to time or the
investments made with such funds; and (vii) all proceeds of any and all of the
foregoing, including, without limitation, cash (the items in the foregoing
clauses (ii) through (vii) are referred to, collectively, as the “Series 2020-2
Cash Collateral Account Collateral”). The Trustee shall, for the benefit of the
Class A Noteholders, the Class B Noteholders and the Class C Noteholders,
possess all right, title and interest in all funds on deposit from time to time
in the Series 2020-2 Cash Collateral Account and in all proceeds thereof, and
shall be the only person authorized to originate entitlement orders in respect
of the Series 2020-2 Cash Collateral Account. The Series 2020-2 Cash Collateral
Account shall be under the sole dominion and control of the Trustee for the
benefit of the Class A Noteholders, the Class B Noteholders and the Class C
Noteholders. The Series 2020-2 Agent hereby agrees (i) to act as the securities
intermediary (as defined in Section 8-102(a)(14) of the New York UCC) with
respect to the Series 2020-2 Cash Collateral Account; (ii) that its jurisdiction
as a securities intermediary is New York, (iii) that each item of property
(whether investment property, financial asset, security, instrument or cash)
credited to the Series 2020-2 Cash Collateral Account shall be treated as a
financial asset (as defined in Section 8-102(a)(9) of the New York UCC) and
(iv) to comply with any entitlement order (as defined in Section 8-102(a)(8) of
the New York UCC) issued by the Trustee.

(b)    Series 2020-2 Letter of Credit Expiration Date. If prior to the date
which is ten (10) days prior to the then-scheduled Series 2020-2 Letter of
Credit Expiration Date with respect to any Series 2020-2 Letter of Credit,
excluding the amount available to be drawn under such Series 2020-2 Letter of
Credit but taking into account each substitute Series 2020-2 Letter of Credit
which has been obtained from a Series 2020-2 Eligible Letter of Credit Provider
and is in full force and effect on such date, the Series 2020-2 Enhancement
Amount would be equal to or more than the Series 2020-2 Required Enhancement
Amount and the Series 2020-2 Liquidity Amount would be equal to or greater than
the Series 2020-2 Required Liquidity Amount, then the Administrator shall notify
the Trustee in writing no later than two (2) Business Days prior to such Series
2020-2 Letter of Credit Expiration Date of such determination. If prior to the
date which is ten (10) days prior to the then-scheduled Series 2020-2 Letter of
Credit Expiration Date with respect to any Series 2020-2 Letter of Credit,
excluding the amount available to be drawn under such Series 2020-2 Letter of
Credit but taking into account a substitute Series 2020-2 Letter of Credit which
has been obtained from a Series 2020-2 Eligible Letter of Credit Provider and is
in full force and effect on such date, the Series 2020-2 Enhancement Amount
would be less than the Series 2020-2 Required Enhancement Amount or the Series
2020-2 Liquidity Amount would be less than the Series 2020-2 Required Liquidity
Amount, then the Administrator shall notify the Trustee in writing no later than
two (2) Business Days prior to such Series 2020-2 Letter of Credit Expiration
Date of (x) the greater of (A) the excess, if any, of the Series 2020-2 Required
Enhancement Amount over the Series 2020-2 Enhancement Amount, excluding the
available amount under such expiring Series 2020-2 Letter of Credit but taking

 

41



--------------------------------------------------------------------------------

into account any substitute Series 2020-2 Letter of Credit which has been
obtained from a Series 2020-2 Eligible Letter of Credit Provider and is in full
force and effect, on such date, and (B) the excess, if any, of the Series 2020-2
Required Liquidity Amount over the Series 2020-2 Liquidity Amount, excluding the
available amount under such expiring Series 2020-2 Letter of Credit but taking
into account any substitute Series 2020-2 Letter of Credit which has been
obtained from a Series 2020-2 Eligible Letter of Credit Provider and is in full
force and effect, on such date, and (y) the amount available to be drawn on such
expiring Series 2020-2 Letter of Credit on such date. Upon receipt of such
notice by the Trustee on or prior to 10:00 a.m. (New York City time) on any
Business Day, the Trustee shall, by 12:00 noon (New York City time) on such
Business Day (or, in the case of any notice given to the Trustee after 10:00
a.m. (New York City time), by 12:00 noon (New York City time) on the next
following Business Day), draw the lesser of the amounts set forth in clauses
(x) and (y) above on such expiring Series 2020-2 Letter of Credit by presenting
a draft accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2020-2 Cash Collateral
Account.

If the Trustee does not receive the notice from the Administrator described in
the first paragraph of this Section 2.8(b) on or prior to the date that is two
(2) Business Days prior to each Series 2020-2 Letter of Credit Expiration Date,
the Trustee shall, by 12:00 noon (New York City time) on such Business Day draw
the full amount of such Series 2020-2 Letter of Credit by presenting a draft
accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2020-2 Cash Collateral
Account.

(c)    Series 2020-2 Letter of Credit Providers. The Administrator shall notify
the Trustee in writing within one (1) Business Day of becoming aware that
(i) the long-term senior unsecured debt credit rating of any Series 2020-2
Letter of Credit Provider has fallen below “A1” as determined by Moody’s or
(ii) the short-term senior unsecured debt credit rating of any Series 2020-2
Letter of Credit Provider has fallen below as determined by Moody’s. At such
time the Administrator shall also notify the Trustee of (i) the greater of
(A) the excess, if any, of the Series 2020-2 Required Enhancement Amount over
the Series 2020-2 Enhancement Amount, excluding the available amount under the
Series 2020-2 Letter of Credit issued by such Series 2020-2 Letter of Credit
Provider, on such date, and (B) the excess, if any, of the Series 2020-2
Required Liquidity Amount over the Series 2020-2 Liquidity Amount, excluding the
available amount under such Series 2020-2 Letter of Credit, on such date, and
(ii) the amount available to be drawn on such Series 2020-2 Letter of Credit on
such date. Upon receipt of such notice by the Trustee on or prior to 10:00 a.m.
(New York City time) on any Business Day, the Trustee shall, by 12:00 noon (New
York City time) on such Business Day (or, in the case of any notice given to the
Trustee after 10:00 a.m. (New York City time), by 12:00 noon (New York City
time) on the next following Business Day), draw on such Series 2020-2 Letter of
Credit in an amount equal to the lesser of the amounts in clause (i) and clause
(ii) of the immediately preceding sentence on such Business Day by presenting a
draft accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2020-2 Cash Collateral
Account.

(d)    Termination Date Demands on the Series 2020-2 Letters of Credit. Prior to
10:00 a.m. (New York City time) on the Business Day immediately succeeding the
Series 2020-2 Letter of Credit Termination Date, the Administrator shall
determine the Series 2020-2 Demand Note Payment Amount, if any, as of the Series
2020-2 Letter of Credit Termination

 

42



--------------------------------------------------------------------------------

Date and, if the Series 2020-2 Demand Note Payment Amount is greater than zero,
instruct the Trustee in writing to draw on the Series 2020-2 Letters of Credit.
Upon receipt of any such notice by the Trustee on or prior to 11:00 a.m. (New
York City time) on a Business Day, the Trustee shall, by 12:00 noon (New York
City time) on such Business Day draw an amount equal to the lesser of (i) the
Series 2020-2 Demand Note Payment Amount and (ii) the Series 2020-2 Letter of
Credit Liquidity Amount on the Series 2020-2 Letters of Credit by presenting to
each Series 2020-2 Letter of Credit Provider a draft accompanied by a
Certificate of Termination Date Demand and shall cause the Termination Date
Disbursement to be deposited in the Series 2020-2 Cash Collateral Account;
provided, however, that if the Series 2020-2 Cash Collateral Account has been
established and funded, the Trustee shall draw an amount equal to the product of
(a) 100% minus the Series 2020-2 Cash Collateral Percentage and (b) the lesser
of the amounts referred to in clause (i) and (ii) on such Business Day on the
Series 2020-2 Letters of Credit as calculated by the Administrator and provided
in writing to the Trustee.

(e)    Draws on the Series 2020-2 Letters of Credit. If there is more than one
Series 2020-2 Letter of Credit on the date of any draw on the Series 2020-2
Letters of Credit pursuant to the terms of this Supplement, the Administrator
shall instruct the Trustee, in writing, to draw on each Series 2020-2 Letter of
Credit in an amount equal to the Pro Rata Share of the Series 2020-2 Letter of
Credit Provider issuing such Series 2020-2 Letter of Credit of the amount of
such draw on the Series 2020-2 Letters of Credit.

(f)    Establishment of Series 2020-2 Cash Collateral Account. On or prior to
the date of any drawing under a Series 2020-2 Letter of Credit pursuant to
Section 2.8(b), (c) or (d) above, ABRCF shall establish and maintain in the name
of the Trustee for the benefit of the Class A Noteholders, the Class B
Noteholders and the Class C Noteholders, or cause to be established and
maintained, an account (the “Series 2020-2 Cash Collateral Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Class A Noteholders, the Class B Noteholders and the Class C
Noteholders. The Series 2020-2 Cash Collateral Account shall be maintained
(i) with a Qualified Institution, or (ii) as a segregated trust account with the
corporate trust department of a depository institution or trust company having
corporate trust powers and acting as trustee for funds deposited in the Series
2020-2 Cash Collateral Account; provided, however, that if at any time such
Qualified Institution is no longer a Qualified Institution or the credit rating
of any securities issued by such depository institution or trust company shall
be reduced to below “Baa3” by Moody’s, then ABRCF shall, within thirty (30) days
of such reduction, establish a new Series 2020-2 Cash Collateral Account with a
new Qualified Institution or a new segregated trust account with the corporate
trust department of a depository institution or trust company having corporate
trust powers and acting as trustee for funds deposited in the Series 2020-2 Cash
Collateral Account. If a new Series 2020-2 Cash Collateral Account is
established, ABRCF shall instruct the Trustee in writing to transfer all cash
and investments from the non-qualifying Series 2020-2 Cash Collateral Account
into the new Series 2020-2 Cash Collateral Account.

(g)    Administration of the Series 2020-2 Cash Collateral Account. ABRCF may
instruct (by standing instructions or otherwise) the institution maintaining the
Series 2020-2 Cash Collateral Account to invest funds on deposit in the Series
2020-2 Cash Collateral Account from time to time in Permitted Investments;
provided, however, that any such investment shall mature not later than the
Business Day prior to the Distribution Date following the date on which

 

43



--------------------------------------------------------------------------------

such funds were received, unless any Permitted Investment held in the Series
2020-2 Cash Collateral Account is held with the Paying Agent, in which case such
investment may mature on such Distribution Date so long as such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2020-2 Cash Collateral
Account and any such Permitted Investments that constitute (i) physical property
(and that is not either a United States security entitlement or a security
entitlement) shall be physically delivered to the Trustee; (ii) United States
security entitlements or security entitlements shall be controlled (as defined
in Section 8-106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities. The Trustee shall, at the expense of
ABRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2020-2 Cash
Collateral Account. ABRCF shall not direct the Trustee to dispose of (or permit
the disposal of) any Permitted Investment prior to the maturity thereof to the
extent such disposal would result in a loss of the purchase price of such
Permitted Investment. In the absence of written investment instructions
hereunder, funds on deposit in the Series 2020-2 Cash Collateral Account shall
remain uninvested.

(h)    Earnings from Series 2020-2 Cash Collateral Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2020-2 Cash Collateral Account shall be deemed to be on deposit therein
and available for distribution.

(i)    Series 2020-2 Cash Collateral Account Surplus. In the event that the
Series 2020-2 Cash Collateral Account Surplus on any Distribution Date (or,
after the Series 2020-2 Letter of Credit Termination Date, on any date) is
greater than zero, the Trustee, acting in accordance with the written
instructions of the Administrator, shall withdraw from the Series 2020-2 Cash
Collateral Account an amount equal to the Series 2020-2 Cash Collateral Account
Surplus and shall pay such amount: first, to the Series 2020-2 Letter of Credit
Providers to the extent of any unreimbursed drawings under the related Series
2020-2 Reimbursement Agreement, for application in accordance with the
provisions of the related Series 2020-2 Reimbursement Agreement, and, second, to
ABRCF any remaining amount.

(j)    Termination of Series 2020-2 Cash Collateral Account. Upon the
termination of this Supplement in accordance with its terms, the Trustee, acting
in accordance with the written instructions of the Administrator, after the
prior payment of all amounts owing to the Series 2020-2 Noteholders and payable
from the Series 2020-2 Cash Collateral Account as provided herein, shall
withdraw from the Series 2020-2 Cash Collateral Account all amounts on deposit
therein (to the extent not withdrawn pursuant to Section 2.8(i) above) and shall
pay such amounts: first, to the Series 2020-2 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2020-2
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2020-2 Reimbursement Agreement, and, second, to ABRCF any
remaining amount.

 

44



--------------------------------------------------------------------------------

Section 2.9.    Series 2020-2 Distribution Account.

(a)    Establishment of Series 2020-2 Distribution Account. ABRCF shall
establish and maintain in the name of the Trustee for the benefit of the Series
2020-2 Noteholders, or cause to be established and maintained, an account (the
“Series 2020-2 Distribution Account”), bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the Series 2020-2
Noteholders. The Series 2020-2 Distribution Account shall be maintained (i) with
a Qualified Institution, or (ii) as a segregated trust account with the
corporate trust department of a depository institution or trust company having
corporate trust powers and acting as trustee for funds deposited in the Series
2020-2 Distribution Account; provided, however, that if at any time such
Qualified Institution is no longer a Qualified Institution or the credit rating
of any securities issued by such depositary institution or trust company shall
be reduced to below “Baa3” by Moody’s, then ABRCF shall, within thirty (30) days
of such reduction, establish a new Series 2020-2 Distribution Account with a new
Qualified Institution. If the Series 2020-2 Distribution Account is not
maintained in accordance with the previous sentence, ABRCF shall establish a new
Series 2020-2 Distribution Account, within ten (10) Business Days after
obtaining knowledge of such fact, which complies with such sentence, and shall
instruct the Series 2020-2 Agent in writing to transfer all cash and investments
from the non-qualifying Series 2020-2 Distribution Account into the new Series
2020-2 Distribution Account. Initially, the Series 2020-2 Distribution Account
will be established with The Bank of New York Mellon Trust Company, N.A.

(b)    Administration of the Series 2020-2 Distribution Account. The
Administrator may instruct the institution maintaining the Series 2020-2
Distribution Account to invest funds on deposit in the Series 2020-2
Distribution Account from time to time in Permitted Investments; provided,
however, that any such investment shall mature not later than the Business Day
prior to the Distribution Date following the date on which such funds were
received, unless any Permitted Investment held in the Series 2020-2 Distribution
Account is held with the Paying Agent, then such investment may mature on such
Distribution Date and such funds shall be available for withdrawal on or prior
to such Distribution Date. All such Permitted Investments will be credited to
the Series 2020-2 Distribution Account and any such Permitted Investments that
constitute (i) physical property (and that is not either a United States
security entitlement or a security entitlement) shall be physically delivered to
the Trustee; (ii) United States security entitlements or security entitlements
shall be controlled (as defined in Section 8-106 of the New York UCC) by the
Trustee pending maturity or disposition, and (iii) uncertificated securities
(and not United States security entitlements) shall be delivered to the Trustee
by causing the Trustee to become the registered holder of such securities. The
Trustee shall, at the expense of ABRCF, take such action as is required to
maintain the Trustee’s security interest in the Permitted Investments credited
to the Series 2020-2 Distribution Account. ABRCF shall not direct the Trustee to
dispose of (or permit the disposal of) any Permitted Investment prior to the
maturity thereof to the extent such disposal would result in a loss of the
purchase price of such Permitted Investment. In the absence of written
investment instructions hereunder, funds on deposit in the Series 2020-2
Distribution Account shall remain uninvested.

(c)    Earnings from Series 2020-2 Distribution Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2020-2 Distribution Account shall be deemed to be on deposit and
available for distribution.

(d)    Series 2020-2 Distribution Account Constitutes Additional Collateral for
Series 2020-2 Notes. In order to secure and provide for the repayment and
payment of the ABRCF Obligations with respect to the Series 2020-2 Notes, ABRCF
hereby grants a security

 

45



--------------------------------------------------------------------------------

interest in and assigns, pledges, grants, transfers and sets over to the
Trustee, for the benefit of the Series 2020-2 Noteholders, all of ABRCF’s right,
title and interest in and to the following (whether now or hereafter existing or
acquired): (i) the Series 2020-2 Distribution Account, including any security
entitlement thereto; (ii) all funds on deposit therein from time to time;
(iii) all certificates and instruments, if any, representing or evidencing any
or all of the Series 2020-2 Distribution Account or the funds on deposit therein
from time to time; (iv) all investments made at any time and from time to time
with monies in the Series 2020-2 Distribution Account, whether constituting
securities, instruments, general intangibles, investment property, financial
assets or other property; (v) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for the Series 2020-2 Distribution Account, the
funds on deposit therein from time to time or the investments made with such
funds; and (vi) all proceeds of any and all of the foregoing, including, without
limitation, cash (the items in the foregoing clauses (i) through (vi) are
referred to, collectively, as the “Series 2020-2 Distribution Account
Collateral”). The Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Series 2020-2 Distribution Account and
in and to all proceeds thereof, and shall be the only person authorized to
originate entitlement orders in respect of the Series 2020-2 Distribution
Account. The Series 2020-2 Distribution Account Collateral shall be under the
sole dominion and control of the Trustee for the benefit of the Series 2020-2
Noteholders. The Series 2020-2 Agent hereby agrees (i) to act as the securities
intermediary (as defined in Section 8-102(a)(14) of the New York UCC) with
respect to the Series 2020-2 Distribution Account; (ii) that its jurisdiction as
securities intermediary is New York, (iii) that each item of property (whether
investment property, financial asset, security, instrument or cash) credited to
the Series 2020-2 Distribution Account shall be treated as a financial asset (as
defined in Section 8-102(a)(9) of the New York UCC) and (iv) to comply with any
entitlement order (as defined in Section 8-102(a)(8) of the New York UCC) issued
by the Trustee.

Section 2.10.    Series 2020-2 Accounts Permitted Investments. ABRCF shall not,
and shall not permit, funds on deposit in the Series 2020-2 Accounts to be
invested in:

(i)    Permitted Investments that do not mature at least one (1) Business Day
before the next Distribution Date;

(ii)    demand deposits, time deposits or certificates of deposit with a
maturity in excess of 360 days;

(iii)    commercial paper which is not rated “P-1” by Moody’s;

(iv)    money market funds or eurodollar time deposits which are not rated at
least “P-1” by Moody’s;

(v)    eurodollar deposits that are not rated “P-1” by Moody’s or that are with
financial institutions not organized under the laws of a G-7 nation; or

(vi)    any investment, instrument or security not otherwise listed in clause
(i) through (vi) of the definition of “Permitted Investments” in the Base
Indenture.

 

46



--------------------------------------------------------------------------------

Section 2.11.    Series 2020-2 Demand Notes Constitute Additional Collateral for
Series 2020-2 Senior Notes. In order to secure and provide for the repayment and
payment of the ABRCF Obligations with respect to the Series 2020-2 Senior Notes,
ABRCF hereby grants a security interest in and assigns, pledges, grants,
transfers and sets over to the Trustee, for the benefit of the Class A
Noteholders, the Class B Noteholders and the Class C Noteholders, all of ABRCF’s
right, title and interest in and to the following (whether now or hereafter
existing or acquired): (i) the Series 2020-2 Demand Notes; (ii) all certificates
and instruments, if any, representing or evidencing the Series 2020-2 Demand
Notes; and (iii) all proceeds of any and all of the foregoing, including,
without limitation, cash. On the date hereof, ABRCF shall deliver to the
Trustee, for the benefit of the Class A Noteholders, the Class B Noteholders and
the Class C Noteholders, each Series 2020-2 Demand Note, endorsed in blank. The
Trustee, for the benefit of the Class A Noteholders, the Class B Noteholders and
the Class C Noteholders, shall be the only Person authorized to make a demand
for payments on the Series 2020-2 Demand Notes.

Section 2.12.    Subordination of the Class B Notes, Class C Notes, Class D
Notes and the Class R Notes.

(a)    Notwithstanding anything to the contrary contained in this Supplement,
the Base Indenture or in any other Related Document, the Class B Notes will be
subordinate in all respects to the Class A Notes as and to the extent set forth
in this Section 2.12(a). No payments on account of principal shall be made with
respect to the Class B Notes on any Distribution Date during the Series 2020-2
Controlled Amortization Period unless an amount equal to the Class A Controlled
Distribution Amount for the Related Month shall have been paid to the Class A
Noteholders and no payments on account of principal shall be made with respect
to the Class B Notes during the Series 2020-2 Rapid Amortization Period or on
the Series 2020-2 Final Distribution Date until the Class A Notes have been paid
in full. No payments on account of interest shall be made with respect to the
Class B Notes on any Distribution Date until all payments of interest then due
and payable with respect to the Class A Notes (including, without limitation,
all accrued interest, all Class A Shortfall and all interest accrued on such
Class A Shortfall) have been paid in full.

(b)    Notwithstanding anything to the contrary contained in this Supplement,
the Base Indenture or in any other Related Document, the Class C Notes will be
subordinate in all respects to the Class A Notes and the Class B Notes as and to
the extent set forth in this Section 2.12(b). No payments on account of
principal shall be made with respect to the Class C Notes on any Distribution
Date during the Series 2020-2 Controlled Amortization Period unless an amount
equal to the Class A Controlled Distribution Amount for the Related Month shall
have been paid to the Class A Noteholders and an amount equal to the Class B
Controlled Distribution Amount for the Related Month shall have been paid to the
Class B Noteholders. No payments on account of principal shall be made with
respect to the Class C Notes during the Series 2020-2 Rapid Amortization Period
or on the Series 2020-2 Final Distribution Date until the Class A Notes and the
Class B Notes have been paid in full. No payments on account of interest shall
be made with respect to the Class C Notes on any Distribution Date until all
payments of interest then due and payable with respect to the Class A Notes and
Class B Notes (including, without limitation, all accrued interest, all Class A
Shortfall, all interest accrued on such Class A Shortfall, all Class B Shortfall
and all interest accrued on such Class B Shortfall) have been paid in full.

 

47



--------------------------------------------------------------------------------

(c)    Notwithstanding anything to the contrary contained in this Supplement,
the Base Indenture or in any other Related Document, the Class D Notes, if
issued, will be subordinate in all respects to the Class A Notes, the Class B
Notes and the Class C Notes as and to the extent set forth in this
Section 2.12(c). No payments on account of principal shall be made with respect
to the Class D Notes on any Distribution Date during the Series 2020-2
Controlled Amortization Period unless an amount equal to the Class A Controlled
Distribution Amount for the Related Month shall have been paid to the Class A
Noteholders, an amount equal to the Class B Controlled Distribution Amount for
the Related Month shall have been paid to the Class B Noteholders and an amount
equal to the Class C Controlled Distribution Amount for the Related Month shall
have been paid to the Class C Noteholders. No payments on account of principal
shall be made with respect to the Class D Notes during the Series 2020-2 Rapid
Amortization Period or on the Series 2020-2 Final Distribution Date until the
Class A Notes, the Class B Notes and the Class C Notes have been paid in full.
No payments on account of interest shall be made with respect to the Class D
Notes on any Distribution Date until all payments of interest then due and
payable with respect to the Class A Notes, Class B Notes and Class C Notes
(including, without limitation, all accrued interest, all Class A Shortfall, all
interest accrued on such Class A Shortfall, all Class B Shortfall, all interest
accrued on such Class B Shortfall, all Class C Shortfall and all interest
accrued on such Class C Shortfall) have been paid in full.

(d)    Notwithstanding anything to the contrary contained in this Supplement,
the Base Indenture or in any other Related Document, the Class R Notes will be
subordinate in all respects to the Class A Notes, the Class B Notes, the Class C
Notes and the Class D Notes (if issued), as and to the extent set forth in this
Section 2.12(d). No payments on account of principal shall be made with respect
to the Class R Notes during the Series 2020-2 Controlled Amortization Period or
the Series 2020-2 Rapid Amortization Period or on the Series 2020-2 Final
Distribution Date until the Class A Notes, the Class B Notes, the Class C Notes
and, if issued, the Class D Notes have been paid in full. No payments on account
of interest shall be made with respect to the Class R Notes on any Distribution
Date until all payments of interest and principal due and payable on such
Distribution Date with respect to the Class A Notes, the Class B Notes, the
Class C Notes and, if issued, Class D Notes (including, without limitation, all
accrued interest, all Class A Shortfall, all interest accrued on such Class A
Shortfall, all Class B Shortfall, all interest accrued on such Class B
Shortfall, all Class C Shortfall, all interest accrued on such Class C
Shortfall, all due and unpaid interest on the Class D Notes (if issued) and all
interest accrued on such unpaid amounts) have been paid in full.

ARTICLE III

AMORTIZATION EVENTS

In addition to the Amortization Events set forth in Section 9.1 of the Base
Indenture, any of the following shall be an Amortization Event with respect to
the Series 2020-2 Notes and collectively shall constitute the Amortization
Events set forth in Section 9.1(n) of the Base Indenture with respect to the
Series 2020-2 Notes (without notice or other action on the part of the Trustee
or any holders of the Series 2020-2 Notes):

(a)    a Series 2020-2 Enhancement Deficiency shall occur and continue for at
least two (2) Business Days; provided, however, that such event or condition
shall not be an Amortization Event if during such two (2) Business Day period
such Series 2020-2 Enhancement Deficiency shall have been cured in accordance
with the terms and conditions of the Indenture and the Related Documents;

 

48



--------------------------------------------------------------------------------

(b)    the Series 2020-2 Liquidity Amount shall be less than the Series 2020-2
Required Liquidity Amount for at least two (2) Business Days; provided, however,
that such event or condition shall not be an Amortization Event if during such
two (2) Business Day period such insufficiency shall have been cured in
accordance with the terms and conditions of the Indenture and the Related
Documents;

(c)    the Collection Account, the Series 2020-2 Collection Account, the Series
2020-2 Excess Collection Account or the Series 2020-2 Reserve Account shall be
subject to an injunction, estoppel or other stay or a Lien (other than Liens
permitted under the Related Documents);

(d)    all principal of and interest on any Class of the Series 2020-2 Notes is
not paid in full on or before the Series 2020-2 Expected Final Distribution
Date;

(e)    any Series 2020-2 Letter of Credit shall not be in full force and effect
for at least two (2) Business Days and (x) either a Series 2020-2 Enhancement
Deficiency would result from excluding such Series 2020-2 Letter of Credit from
the Series 2020-2 Enhancement Amount or (y) the Series 2020-2 Liquidity Amount,
excluding therefrom the available amount under such Series 2020-2 Letter of
Credit, would be less than the Series 2020-2 Required Liquidity Amount;

(f)    from and after the funding of the Series 2020-2 Cash Collateral Account,
the Series 2020-2 Cash Collateral Account shall be subject to an injunction,
estoppel or other stay or a Lien (other than Liens permitted under the Related
Documents) for at least two (2) Business Days and either (x) a Series 2020-2
Enhancement Deficiency would result from excluding the Series 2020-2 Available
Cash Collateral Account Amount from the Series 2020-2 Enhancement Amount or
(y) the Series 2020-2 Liquidity Amount, excluding therefrom the Series 2020-2
Available Cash Collateral Account Amount, would be less than the Series 2020-2
Required Liquidity Amount; and

(g)    an Event of Bankruptcy shall have occurred with respect to any Series
2020-2 Letter of Credit Provider or any Series 2020-2 Letter of Credit Provider
repudiates its Series 2020-2 Letter of Credit or refuses to honor a proper draw
thereon and either (x) a Series 2020-2 Enhancement Deficiency would result from
excluding such Series 2020-2 Letter of Credit from the Series 2020-2 Enhancement
Amount or (y) the Series 2020-2 Liquidity Amount, excluding therefrom the
available amount under such Series 2020-2 Letter of Credit, would be less than
the Series 2020-2 Required Liquidity Amount.

 

49



--------------------------------------------------------------------------------

ARTICLE IV

FORM OF SERIES 2020-2 NOTES

Section 4.1.    Restricted Global Series 2020-2 Notes. Each Class of the Series
2020-2 Notes to be issued in the United States will be issued in book-entry form
and represented by one or more permanent global Notes in fully registered form
without interest coupons (each, a “Restricted Global Class A Note”, a
“Restricted Global Class B Note”, a “Restricted Global Class C Note” or a
“Restricted Global Class R Note”, as the case may be), substantially in the form
set forth in Exhibits A-1, B-1, C-1 and D-1, with such legends as may be
applicable thereto as set forth in the Base Indenture, and will be sold only in
the United States (1) initially to institutional accredited investors within the
meaning of Regulation D under the Securities Act in reliance on an exemption
from the registration requirements of the Securities Act and (2) thereafter to
qualified institutional buyers within the meaning of, and in reliance on, Rule
144A under the Securities Act and shall be deposited on behalf of the purchasers
of such Class of the Series 2020-2 Notes represented thereby, with the Trustee
as custodian for DTC, and registered in the name of Cede as DTC’s nominee, duly
executed by ABRCF and authenticated by the Trustee in the manner set forth in
Section 2.4 of the Base Indenture.

Section 4.2.    Temporary Global Series 2020-2 Notes; Permanent Global Series
2020-2 Notes. Each Class of the Series 2020-2 Notes to be issued outside the
United States will be issued and sold in transactions outside the United States
in reliance on Regulation S under the Securities Act, as provided in the
applicable note purchase agreement, and shall initially be issued in the form of
one or more temporary notes in registered form without interest coupons (each, a
“Temporary Global Class A Note”, a “Temporary Global Class B Note”, a “Temporary
Global Class C Note” or a “Temporary Global Class R Note”, as the case may be,
and collectively the “Temporary Global Series 2020-2 Notes”), substantially in
the form set forth in Exhibits A-2, B-2 , C-2 and D-2 which shall be deposited
on behalf of the purchasers of such Class of the Series 2020-2 Notes represented
thereby with a custodian for, and registered in the name of a nominee of DTC,
for the account of Euroclear Bank S.A./N.V., as operator of the Euroclear
System, or for Clearstream Banking, société anonyme, duly executed by ABRCF and
authenticated by the Trustee in the manner set forth in Section 2.4 of the Base
Indenture. Interests in each Temporary Global Series 2020-2 Note will be
exchangeable, in whole or in part, for interests in one or more permanent global
notes in registered form without interest coupons (each, a “Permanent Global
Class A Note”, a “Permanent Global Class B Note”, a “Permanent Global Class C
Note” or a “Permanent Global Class R Note”, as the case may be, and collectively
the “Permanent Global Series 2020-2 Notes”), substantially in the form of
Exhibits A-3, B-3 , C-3 and D-3 in accordance with the provisions of such
Temporary Global Series 2020-2 Note and the Base Indenture (as modified by this
Supplement). Interests in a Permanent Global Series 2020-2 Note will be
exchangeable for a definitive Series 2020-2 Note in accordance with the
provisions of such Permanent Global Series 2020-2 Note and the Base Indenture
(as modified by this Supplement).

 

50



--------------------------------------------------------------------------------

ARTICLE V

GENERAL

Section 5.1.    Optional Repurchase.

(a)     The Series 2020-2 Notes shall be subject to repurchase by ABRCF at its
option in accordance with Section 6.3 of the Base Indenture on any Distribution
Date (any such Distribution Date, a “Clean-up Repurchase Distribution Date”)
after the Series 2020-2 Invested Amount is reduced to an amount less than or
equal to 10% of the sum of the Class A Initial Invested Amount, the Class B
Initial Invested Amount, the Class C Initial Invested Amount, the initial
invested amount of the Class D Notes (if issued), the Class R Initial Invested
Amount and the aggregate principal amount of any Additional Class R Notes (the
“Series 2020-2 Repurchase Amount”). The repurchase price for any Series 2020-2
Note subject to a Clean-up Repurchase shall equal the aggregate outstanding
principal balance of such Series 2020-2 Note (determined after giving effect to
any payments of principal and interest on such Distribution Date), plus accrued
and unpaid interest on such outstanding principal balance.

(b)    The Series 2020-2 Notes shall also be subject to repurchase at the
election of the ABRCF in accordance with Section 6.3 of the Base Indenture, in
whole but not in part, on any Distribution Date (any such Distribution Date, an
“Optional Repurchase Distribution Date”) that occurs prior to the earlier to
occur of (x) the commencement of the Series 2020-2 Rapid Amortization Period and
(y) the Clean-up Repurchase Distribution Date (any such repurchase, an “Optional
Repurchase”). The repurchase price for any Series 2020-2 Note subject to an
Optional Repurchase shall equal (1) the aggregate outstanding principal balance
of such Series 2020-2 Note (determined after giving effect to any payments made
pursuant to Section 2.5(a) on such Distribution Date), plus (2) accrued and
unpaid interest on such outstanding principal balance (determined after giving
effect to any payments made pursuant to Section 2.4 on such Distribution Date)
plus (3) the Make Whole Payment with respect to such Series 2020-2 Note.

Section 5.2.    Information. The Trustee shall provide to the Series 2020-2
Noteholders, or their designated agent, copies of all information furnished to
the Trustee or ABRCF pursuant to the Related Documents, as such information
relates to the Series 2020-2 Notes or the Series 2020-2 Collateral.

Section 5.3.    Exhibits. The following exhibits attached hereto supplement the
exhibits included in the Base Indenture.

 

                      Exhibit A-1:    Form of Restricted Global Class A Note   
Exhibit A-2:    Form of Temporary Global Class A Note    Exhibit A-3:    Form of
Permanent Global Class A Note    Exhibit B-1:    Form of Restricted Global
Class B Note    Exhibit B-2:    Form of Temporary Global Class B Note   
Exhibit B-3:    Form of Permanent Global Class B Note    Exhibit C-1:    Form of
Restricted Global Class C Note    Exhibit C-2:    Form of Temporary Global
Class C Note

 

51



--------------------------------------------------------------------------------

                      Exhibit C-3:    Form of Permanent Global Class C Note   
Exhibit D-1:    Form of Restricted Global Class R Note    Exhibit D-2:    Form
of Temporary Global Class R Note    Exhibit D-3:    Form of Permanent Global
Class R Note    Exhibit E:    Form of Series 2020-2 Demand Note    Exhibit F:   
Form of Letter of Credit    Exhibit G:    Form of Lease Payment Deficit Notice
   Exhibit H:    Form of Demand Notice    Exhibit I:    Form of Supplemental
Indenture No. 4 to the Base Indenture    Exhibit J:    Form of Amendment to the
AESOP I Operating Lease    Exhibit K:    Form of Amendment to the Finance Lease
   Exhibit L:    Form of Amendment to the AESOP I Operating Lease Loan Agreement
   Exhibit M:    Form of Amendment to the AESOP I Finance Lease Loan Agreement
   Exhibit N:    Form of Amendment to the AESOP II Operating Lease

Section 5.4.    Ratification of Base Indenture. As supplemented by this
Supplement, the Base Indenture is in all respects ratified and confirmed and the
Base Indenture as so supplemented by this Supplement shall be read, taken, and
construed as one and the same instrument.

Section 5.5.    Counterparts. This Supplement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

Section 5.6.    Governing Law. This Supplement shall be construed in accordance
with the law of the State of New York, and the obligations, rights and remedies
of the parties hereto shall be determined in accordance with such law.

Section 5.7.    Amendments. This Supplement may be modified or amended from time
to time in accordance with the terms of the Base Indenture; provided, however,
that if, pursuant to the terms of the Base Indenture or this Supplement, the
consent of the Required Noteholders is required for an amendment or modification
of this Supplement or any other Related Document, such requirement shall be
satisfied if such amendment or modification is consented to by the Requisite
Series 2020-2 Noteholders; provided, further, that, so long as (i) no
Amortization Event has occurred and is continuing and (ii) the Rating Agency
Consent Condition is met with respect to the outstanding Series 2020-2 Notes,
ABRCF shall be able to (x) increase the Series 2020-2 Maximum Hyundai Amount up
to an amount not to exceed 30% of the aggregate Net Book Value of all Vehicles
leased under the Leases and/or (y) increase the Series 2020-2 Maximum Kia Amount
up to an amount not to exceed 15% of the aggregate Net Book Value of all
Vehicles leased under the Leases at any time without the consent of the Series
2020-2 Noteholders by giving written notice of such increase to the Trustee
along with an

 

52



--------------------------------------------------------------------------------

Officer’s Certificate certifying that no Amortization Event has occurred and is
continuing; provided, further, that, notwithstanding anything in this
Section 5.7 or Article 8 or Article 12 of the Base Indenture to the contrary,
this Supplement and any Related Documents relating solely to the Series 2020-2
Notes may be amended to provide for the issuance of any Class D Notes or
Additional Class R Notes in accordance with Section 5.15 without the consent of
any Class A Noteholder, any Class B Noteholder, any Class C Noteholder or any
Class R Noteholder.

Section 5.8.    Discharge of Base Indenture. Notwithstanding anything to the
contrary contained in the Base Indenture, no discharge of the Indenture pursuant
to Section 11.1(b) of the Base Indenture will be effective as to the Series
2020-2 Notes without the consent of the Requisite Series 2020-2 Noteholders.

Section 5.9.    Notice to Rating Agencies. The Trustee shall provide to each
Rating Agency a copy of each notice, opinion of counsel, certificate or other
item delivered to, or required to be provided by, the Trustee pursuant to this
Supplement or any other Related Document.

Section 5.10.    Capitalization of ABRCF. ABRCF agrees that on the Series 2020-2
Closing Date it will have capitalization in an amount equal to or greater than
3% of the sum of (x) the Series 2020-2 Invested Amount and (y) the invested
amount of the Series 2010-6 Notes, the Series 2011-4 Notes, the Series 2015-1
Notes, Series 2015-2 Notes, the Series 2015-3 Notes, the Series 2016-1 Notes,
the Series 2016-2 Notes, the 2017-1 Notes, the 2017-2 Notes, the 2018-1 Notes,
the Series 2018-2 Notes, the Series 2019-1 Notes, the Series 2019-2 Notes, the
Series 2019-3 Notes and the Series 2020-1 Notes.

Section 5.11.    Required Noteholders. Subject to Section 5.7 above, any action
pursuant to Section 5.6, Section 8.13 or Article 9 of the Base Indenture that
requires the consent of, or is permissible at the direction of, the Required
Noteholders with respect to the Series 2020-2 Notes pursuant to the Base
Indenture shall only be allowed with the consent of, or at the direction of, the
Required Controlling Class Series 2020-2 Noteholders. Any other action pursuant
to any Related Document which requires the consent or approval of, or the waiver
by, the Required Noteholders with respect to the Series 2020-2 Notes shall
require the consent or approval of, or waiver by, the Requisite Series 2020-2
Noteholders; provided, however, that, notwithstanding anything in this
Section 5.11 or Article 8 or Article 12 of the Base Indenture to the contrary,
any Related Document relating solely to the Series 2020-2 Notes may be amended
to provide for the issuance of any Class D Notes or Additional Class R Notes in
accordance with Section 5.15 without the consent of any Class A Noteholder, any
Class B Noteholder, any Class C Noteholder or any Class R Noteholder.

Section 5.12.    Series 2020-2 Demand Notes. Other than pursuant to a demand
thereon pursuant to Section 2.5, ABRCF shall not reduce the amount of the Series
2020-2 Demand Notes or forgive amounts payable thereunder so that the
outstanding principal amount of the Series 2020-2 Demand Notes after such
reduction or forgiveness is less than the Series 2020-2 Letter of Credit
Liquidity Amount. ABRCF shall not agree to any amendment of the Series 2020-2
Demand Notes without first satisfying the Rating Agency Confirmation Condition
and the Rating Agency Consent Condition.

 

53



--------------------------------------------------------------------------------

Section 5.13.    Termination of Supplement. This Supplement shall cease to be of
further effect when all outstanding Series 2020-2 Notes theretofore
authenticated and issued have been delivered (other than destroyed, lost, or
stolen Series 2020-2 Notes which have been replaced or paid) to the Trustee for
cancellation, ABRCF has paid all sums payable hereunder, and, if the Series
2020-2 Demand Note Payment Amount on the Series 2020-2 Letter of Credit
Termination Date was greater than zero, all amounts have been withdrawn from the
Series 2020-2 Cash Collateral Account in accordance with Section 2.8(i).

Section 5.14.    Noteholder Consent to Certain Amendments. Each Series 2020-2
Noteholder, upon any acquisition of a Series 2020-2 Note, will be deemed to
agree and consent to (i) the execution by ABRCF of a Supplemental Indenture to
the Base Indenture substantially in the form of Exhibit I hereto, (ii) the
execution of an amendment to the AESOP I Operating Lease substantially in the
form of Exhibit J hereto, (iii) the execution of an amendment to the Finance
Lease substantially in the form of Exhibit K hereto, (iv) the execution of an
amendment to the AESOP I Operating Lease Loan Agreement substantially in the
form of Exhibit L hereto, (v) the execution of an amendment to the AESOP I
Finance Lease Loan Agreement substantially in the form of Exhibit M hereto and
(vi) the execution of an amendment to the AESOP II Operating Lease substantially
in the form of Exhibit N hereto. Such deemed consent will apply to each proposed
amendment set forth in Exhibits I, J, K, L, M and N individually, and the
failure to adopt any of the amendments set forth therein will not revoke the
consent with respect to any other amendment.

Section 5.15.    Issuance of Class D Notes and Additional Class R Notes. No
Class D Notes shall be issued on the Series 2020-2 Closing Date. On any date
during the Series 2020-2 Revolving Period, ABRCF may (i) issue Class D Notes and
(ii) issue additional Class R Notes in connection with the issuance of Class D
Notes, to the extent that ABRCF determines such issuance is required to comply
with the U.S. Risk Retention Rules (such notes, the “Additional Class R Notes”),
subject to satisfaction of the following conditions precedent:

(a)    ABRCF and the Trustee shall have entered into an amendment to this
Supplement (i) providing that the Class D Notes will bear a fixed rate of
interest, determined on or prior the Additional Notes Closing Date,
(ii) providing that the expected final payment date for the Class D Notes will
be the Series 2020-2 Expected Final Distribution Date, (iii) providing that the
principal amount of the Class D Notes will be due and payable on the Series
2020-2 Final Distribution Date, (iv) providing that the controlled amortization
period with respect to the Class D Notes will be the Series 2020-2 Controlled
Amortization Period and (v) providing for payment mechanics with respect to the
Class D Notes substantially similar to those with respect to the Class A Notes,
the Class B Notes and the Class C Notes (other than as set forth below) and
consistent with Section 2.12 and such other provisions with respect to the
Class D Notes and the Additional Class R Notes as may be required for such
issuance;

(b)    The Trustee shall have received a Company Request at least two
(2) Business Days (or such shorter time as is acceptable to the Trustee) in
advance of the proposed closing date for the issuance of the Class D Notes and
the Additional Class R Notes (if any) (the “Additional Notes Closing Date”)
requesting that the Trustee authenticate and deliver the Class D Notes specified
in such Company Request (such specified Class D Notes, the “Proposed Class D
Notes”) and the Additional Class R Notes, if any, specified in such Company
Request;

 

54



--------------------------------------------------------------------------------

(c)    The Trustee shall have received a Company Order authorizing and directing
the authentication and delivery of the Proposed Class D Notes and the Additional
Class R Notes, if any, by the Trustee and specifying the designation of the
Proposed Class D Notes, the initial aggregate principal amount of the Proposed
Class D Notes to be authenticated, the Note Rate with respect to the Proposed
Class D Notes and the initial aggregate principal amount of the Additional
Class R Notes;

(d)    The Trustee shall have received written confirmation that the Rating
Agency Confirmation Condition shall have been satisfied with respect to the
issuance of the Proposed Class D Notes and Additional Class R Notes (if any)
(including with respect to the Class A Notes, the Class B Notes and the Class C
Notes);

(e)    The Trustee shall have received an Officer’s Certificate of ABRCF dated
as of the Additional Notes Closing Date to the effect that (i) no Amortization
Event with respect to the Series 2020-2 Notes, Aggregate Asset Amount
Deficiency, Series 2020-2 Enhancement Deficiency, Loan Event of Default, AESOP I
Operating Lease Vehicle Deficiency, Manufacturer Event of Default, Lease Event
of Default, Potential Amortization Event with respect to the Series 2020-2
Notes, Potential Loan Event of Default, Potential Lease Event of Default, or
Potential Manufacturer Event of Default is continuing or will occur as a result
of the issuance of the Proposed Class D Notes and Additional Class R Notes (if
any), (ii) the issuance of the Proposed Class D Notes and Additional Class R
Notes (if any) will not result in any breach of any of the terms, conditions or
provisions of or constitute a default under any indenture, mortgage, deed of
trust or other agreement or instrument to which ABRCF is a party or by which it
or its property is bound or any order of any court or administrative agency
entered in any suit, action or other judicial or administrative proceeding to
which ABRCF is a party or by which it or its property may be bound or to which
it or its property may be subject, (iii) all conditions precedent provided in
this Supplement and the Base Indenture with respect to the authentication and
delivery of the Proposed Class D Notes and Additional Class R Notes (if any)
have been complied with and (iv) the issuance of the Proposed Class D Notes and
Additional Class R Notes (if any) and any related amendments to this Supplement
and any Related Document relating solely to the Series 2020-2 Notes will not
reduce the availability of the Series 2020-2 Enhancement to support the payment
of interest on or principal of the Class A Notes, the Class B Notes or the
Class C Notes in any material respect;

(f)    No amendments to this Supplement or any Related Document relating solely
to the Series 2020-2 Notes in connection with the issuance of the Proposed
Class D Notes and the Additional Class R Notes, if any, may provide for (i) the
application of amounts available under the Series 2020-2 Letters of Credit or
the Series 2020-2 Reserve Account to support the payment of interest on or
principal of the Class D Notes while any Class A Notes, Class B Notes or Class C
Notes remain outstanding, (ii) any voting rights in respect of the Class D Notes
for so long as any Class A Notes, Class B Notes, Class C Notes or Class R Notes
are outstanding, other than with respect to any amendments to the Indenture or
any Related Document pursuant to clauses (i) and (ii) of Section 12.2 of the
Base Indenture, (iii) the addition of any Amortization Event with respect to the
Series 2020-2 Notes other than those related to payment defaults on the Class D
Notes similar to those in respect of the Class A Notes, the Class B Notes, the
Class C Notes or the Class R Notes and enhancement or liquidity deficiencies in
respect of the credit enhancement supporting the Class D Notes similar to those
in respect of the

 

55



--------------------------------------------------------------------------------

Class A Notes, the Class B Notes and the Class C Notes or (iv) the reallocation
of Principal Collections allocable to the Series 2020-2 Notes to pay interest on
the Class D Notes while the Class A Notes, Class B Notes or the Class C Notes
remain outstanding.

(g)    The Trustee shall have received opinions of counsel substantially similar
to those received in connection with the offering and sale of the Class A Notes,
the Class B Notes, the Class C Notes and the Class R Notes, including, without
limitation, opinions to the effect that:

(i)    (x) the Proposed Class D Notes should be treated as indebtedness of ABRCF
for federal and New York state income tax purposes and (y) the issuance of the
Proposed Class D Notes and Additional Class R Notes (if any) will not result in
any of the Class A Notes, the Class B Notes, the Class C Notes or any other
outstanding Series of Notes (excluding the Class R Notes and any other Series
identified as “Class R”) failing to be characterized as debt for federal or New
York state income tax purposes;

(ii)    all conditions precedent provided for in the Base Indenture and this
Supplement with respect to the authentication and delivery of the Proposed
Class D Notes and Additional Class R Notes (if any) has been complied with in
all material respects; and

(iii)    the Proposed Class D Notes and Additional Class R Notes (if any) have
been duly authorized and executed and, when authenticated and delivered in
accordance with the provisions of the Base Indenture and this Supplement, will
constitute valid, binding and enforceable obligations of ABRCF entitled to the
benefits of the Base Indenture and this Supplement, subject, in the case of
enforcement, to bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting creditors’ rights generally and to general principles of
equity.

Section 5.16.    Confidential Information.

(a)    The Trustee and each Series 2020-2 Note Owner agrees, by its acceptance
and holding of a beneficial interest in a Series 2020-2 Note, to maintain the
confidentiality of all Confidential Information in accordance with procedures
adopted by the Trustee or such Series 2020-2 Note Owner in good faith to protect
confidential information of third parties delivered to such Person; provided,
however, that such Person may deliver or disclose Confidential Information to:
(i) such Person’s directors, trustees, officers, employees, agents, attorneys,
independent or internal auditors and affiliates who agree to hold confidential
the Confidential Information substantially in accordance with the terms of this
Section 5.16; (ii) such Person’s financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 5.16; (iii) any other
Series 2020-2 Note Owner; (iv) any Person of the type that would be, to such
Person’s knowledge, permitted to acquire an interest in the Series 2020-2 Notes
in accordance with the requirements of the Indenture to which such Person sells
or offers to sell any such Series 2020-2 Note or any part thereof and that
agrees to hold confidential the Confidential Information substantially in
accordance with this Section 5.16 (or in accordance with such other
confidentiality procedures as are acceptable to ABRCF); (v) any federal or state
or other regulatory, governmental or judicial

 

56



--------------------------------------------------------------------------------

authority having jurisdiction over such Person; (vi) the National Association of
Insurance Commissioners or any similar organization, or any nationally
recognized rating agency that requires access to information about the
investment portfolio of such Person, (vii) any reinsurers or liquidity or credit
providers that agree to hold confidential the Confidential Information
substantially in accordance with this Section 5.16 (or in accordance with such
other confidentiality procedures as are acceptable to ABRCF); (viii) any other
Person with the consent of ABRCF; or (ix) any other Person to which such
delivery or disclosure may be necessary or appropriate (A) to effect compliance
with any law, rule, regulation, statute or order applicable to such Person,
(B) in response to any subpoena or other legal process upon prior notice to
ABRCF (unless prohibited by applicable law, rule, order or decree or other
requirement having the force of law), (C) in connection with any litigation to
which such Person is a party upon prior notice to ABRCF (unless prohibited by
applicable law, rule, order or decree or other requirement having the force of
law) or (D) if an Amortization Event with respect to the Series 2020-2 Notes has
occurred and is continuing, to the extent such Person may reasonably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of the rights and remedies under the Series 2020-2 Notes,
the Indenture or any other Related Document; provided, further, that delivery to
any Series 2020-2 Note Owner of any report or information required by the terms
of the Indenture to be provided to such Series 2020-2 Note Owner shall not be a
violation of this Section 5.16. Each Series 2020-2 Note Owner agrees, by
acceptance of a beneficial interest in a Series 2020-2 Note, except as set forth
in clauses (v), (vi) and (ix) above, that it shall use the Confidential
Information for the sole purpose of making an investment in the Series 2020-2
Notes or administering its investment in the Series 2020-2 Notes. In the event
of any required disclosure of the Confidential Information by such Series 2020-2
Note Owner, such Series 2020-2 Note Owner agrees to use reasonable efforts to
protect the confidentiality of the Confidential Information.

(b)    For the purposes of this Section 5.16, “Confidential Information” means
information delivered to the Trustee or any Series 2020-2 Note Owner by or on
behalf of ABRCF in connection with and relating to the transactions contemplated
by or otherwise pursuant to the Indenture and the Related Documents; provided,
however, that such term does not include information that: (i) was publicly
known or otherwise known to the Trustee or such Series 2020-2 Note Owner prior
to the time of such disclosure; (ii) subsequently becomes publicly known through
no act or omission by the Trustee, any Series 2020-2 Note Owner or any person
acting on behalf of the Trustee or any Series 2020-2 Note Owner; (iii) otherwise
is known or becomes known to the Trustee or any Series 2020-2 Note Owner other
than (x) through disclosure by ABRCF or (y) as a result of the breach of a
fiduciary duty to ABRCF or a contractual duty to ABRCF; or (iv) is allowed to be
treated as non-confidential by consent of ABRCF.

Section 5.17.    Capitalized Cost Covenant.    ABRCF hereby agrees that it shall
not permit the aggregate Capitalized Cost for all Vehicles purchased in any
model year that are not subject to a Manufacturer Program to exceed 85% of the
aggregate MSRP (Manufacturer Suggested Retail Price) of all such Vehicles;
provided, however, that ABRCF shall not modify the customary buying patterns or
purchasing criteria used by the Administrator and its Affiliates with respect to
the Vehicles if the primary purpose of such modification is to comply with this
covenant.

 

57



--------------------------------------------------------------------------------

Section 5.18.    Further Limitation of Liability. Notwithstanding anything in
this Supplement to the contrary, in no event shall the Trustee or its directors,
officers, agents or employees be liable under this Supplement for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, lost profits), even if the Trustee or its
directors, officers, agents or employees have been advised of the likelihood of
such loss or damage and regardless of the form of action.

Section 5.19.    Series 2020-2 Agent. The Series 2020-2 Agent shall be entitled
to the same rights, benefits, protections, indemnities and immunities hereunder
as are granted to the Trustee under the Base Indenture as if set forth fully
herein.

Section 5.20.    Force Majeure. In no event shall the Trustee be liable for any
failure or delay in the performance of its obligations under this Supplement
because of circumstances beyond the Trustee’s control, including, but not
limited to, a failure, termination, suspension of a clearing house, securities
depositary, settlement system or central payment system in any applicable part
of the world or acts of God, flood, war (whether declared or undeclared), civil
or military disturbances or hostilities, nuclear or natural catastrophes,
political unrest, explosion, severe weather or accident, earthquake, terrorism,
fire, riot, labor disturbances, strikes or work stoppages for any reason,
embargo, government action, including any laws, ordinances, regulations or the
like (whether domestic, federal, state, county or municipal or foreign) which
delay, restrict or prohibit the providing of the services contemplated by this
Supplement, or the unavailability of communications or computer facilities, the
failure of equipment or interruption of communications or computer facilities,
or the unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility, or any other causes beyond the Trustee’s control whether
or not of the same class or kind as specified above.

Section 5.21.    Waiver of Jury Trial, etc. EACH OF THE PARTIES HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
SUPPLEMENT, THE SERIES 2020-2 NOTES, THE SERIES 2020-2 DEMAND NOTES, THE SERIES
2020-2 LETTER OF CREDIT AND ANY OTHER RELATED DOCUMENTS EXECUTED IN CONNECTION
WITH THE ISSUANCE OF THE SERIES 2020-2 NOTES, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF THE PARTIES
HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO ENTER
INTO THIS SUPPLEMENT.

Section 5.22.    Submission to Jurisdiction. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMITS (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE
BOROUGH OF MANHATTAN, NEW YORK CITY, STATE OF NEW YORK, OVER ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENT, THE SERIES 2020-2
NOTES, THE SERIES 2020-2 DEMAND NOTES, THE SERIES 2020-2 LETTER OF CREDIT AND
ANY OTHER RELATED DOCUMENTS EXECUTED IN CONNECTION WITH THE ISSUANCE OF THE
SERIES 2020-2 NOTES AND EACH OF THE PARTIES HERETO HEREBY

 

58



--------------------------------------------------------------------------------

IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT. EACH OF THE
PARTIES HERETO EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION EACH MAY NOW OR HEREAFTER HAVE, TO THE LAYING OF VENUE IN
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AS WELL AS ANY RIGHT EACH MAY
NOW OR HEREAFTER HAVE, TO REMOVE ANY SUCH ACTION OR PROCEEDING, ONCE COMMENCED,
TO ANOTHER COURT ON THE GROUNDS OF FORUM NON CONVENIENS OR OTHERWISE. NOTHING
CONTAINED HEREIN SHALL PRECLUDE ANY PARTY HERETO FROM BRINGING AN ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENT, THE SERIES 2020-2
NOTES, THE SERIES 2020-2 DEMAND NOTES, THE SERIES 2020-2 LETTER OF CREDIT AND
ANY OTHER RELATED DOCUMENTS EXECUTED IN CONNECTION WITH THE ISSUANCE OF THE
SERIES 2020-2 NOTES IN ANY OTHER COUNTRY, STATE OR PLACE HAVING JURISDICTION
OVER SUCH ACTION OR PROCEEDING.

Section 5.23.    Additional Terms of the Series 2020-2 Notes. Solely with
respect to this Supplement and the Series 2020-2 Notes, the Opinion of Counsel
set forth in Section 2.2(f)(i)(x) of the Base Indenture shall not be required
with respect to the Class R Notes. The Opinion of Counsel set forth in
Section 2.2(f)(i)(y) of the Base Indenture shall not be required with respect to
the Class R Notes for any Series issued after the date hereof.

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, ABRCF and the Trustee have caused this Supplement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

AVIS BUDGET RENTAL CAR FUNDING
(AESOP) LLC

By:  

/s/ David Calabria

Name:   David Calabria Title:   Senior Vice President and Treasurer

Signature Page to AESOP 2020-2 Indenture Supplement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee

By:  

/s/ Mark A. Golder

Name:   Mark A. Golder Title:   Vice President

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Series 2020-2 Agent

By:  

/s/ Mark A. Golder

Name:   Mark A. Golder Title:   Vice President

Signature Page to AESOP 2020-2 Indenture Supplement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2

ARTICLE II SERIES 2020-2 ALLOCATIONS

     24

Section 2.1.

  Establishment of Series 2020-2 Collection Account, Series 2020-2 Excess
Collection Account and Series 2020-2 Accrued Interest Account      24

Section 2.2.

  Allocations with Respect to the Series 2020-2 Notes      25

Section 2.3.

  Payments to Noteholders      29

Section 2.4.

  Payment of Note Interest      33

Section 2.5.

  Payment of Note Principal      33

Section 2.6.

  Administrator’s Failure to Instruct the Trustee to Make a Deposit or Payment
     38

Section 2.7.

  Series 2020-2 Reserve Account      38

Section 2.8.

  Series 2020-2 Letters of Credit and Series 2020-2 Cash Collateral Account     
40

Section 2.9.

  Series 2020-2 Distribution Account      45

Section 2.10.

  Series 2020-2 Accounts Permitted Investments      46

Section 2.11.

  Series 2020-2 Demand Notes Constitute Additional Collateral for Series 2020-2
Senior Notes      47

Section 2.12.

  Subordination of the Class B Notes, Class C Notes, Class D Notes and the
Class R Notes      47

ARTICLE III AMORTIZATION EVENTS

     48

ARTICLE IV FORM OF SERIES 2020-2 NOTES

     50

Section 4.1.

  Restricted Global Series 2020-2 Notes      50

Section 4.2.

  Temporary Global Series 2020-2 Notes; Permanent Global Series 2020-2 Notes   
  50

ARTICLE V GENERAL

     51

Section 5.1.

  Optional Repurchase      51

Section 5.2.

  Information      51

Section 5.3.

  Exhibits      51

Section 5.4.

  Ratification of Base Indenture      52

Section 5.5.

  Counterparts      52

Section 5.6.

  Governing Law      52

Section 5.7.

  Amendments      52

Section 5.8.

  Discharge of Base Indenture      53

Section 5.9.

  Notice to Rating Agencies      53

Section 5.10.

  Capitalization of ABRCF      53

Section 5.11.

  Required Noteholders      53

Section 5.12.

  Series 2020-2 Demand Notes      53

Section 5.13.

  Termination of Supplement      54

Section 5.14.

  Noteholder Consent to Certain Amendments      54

Section 5.15.

  Issuance of Class D Notes and Additional Class R Notes      54

Section 5.16.

  Confidential Information      56

Section 5.17.

  Capitalized Cost Covenant      57



--------------------------------------------------------------------------------

         Page  

Section 5.18.

  Further Limitation of Liability      58

Section 5.19.

  Series 2020-2 Agent      58

Section 5.20.

  Force Majeure      58

Section 5.21.

  Waiver of Jury Trial, etc      58

Section 5.22.

  Submission to Jurisdiction      58

Section 5.23.

  Additional Terms of the Series 2020-2 Notes.      59